As Filed with the Securities and Exchange Commission onJune 18 , 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.6 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TransCoastal Corporation (Exact name of registrant as specified in its charter) Delaware 75-2649230 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 17304 Preston Road, Suite 700, Dallas, Texas 75252 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 818-0720 Stuart G. Hagler, Chief Executive Officer TransCoastal Corporation 17304 Preston Road, Suite 700 Dallas, TX 75252 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Craig G. Ongley Kane Russell Coleman & Logan PC 1601 Elm Street, Suite 3700 Dallas, Texas 75201 Approximate Date of Proposed Sale to the Public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ CALCULATION OF REGISTRATION FEE Proposed Proposed Title of Each Class of Maximum Maximum Amount of Securities Being Amount to be Offering Aggregate Registration Registered Registered(1) Price per Share(2) Offering Price(2) Fee (3) Common Stock, $0.001 par value per share 20,698,613 $ 1.45 $ 30,012,989 $ 3,865.67 (1) Pursuant to Rule 416 under the Securities Act, the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) under the Securities Act. The price per share and aggregate offering price are based on the average of the high and low sales prices of the registrant’s common stock on October 4, 2013, as reported on the OTC Markets (OTCQB). (3) Fee of $3,826 paid with initial filing. The additional fees in the amount of $39.64 were paid in prior filings. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This prospectus is not an offer to sell these securities and the selling stockholders are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION June 18, 2014 20,698,613 Shares of Common Stock This prospectus relates to the offer and resale by certain selling stockholders identified in this prospectus of up to 20,698,613 shares of the common stock, par value $0.001, of TransCoastal Corporation., a Delaware corporation. The shares of common stock were issued by us to the selling stockholders in an acquisition transaction whereby we exchanged shares with the selling stockholders to acquire TransCoastal Corporation, a Texas corporation in May 2013. We are not selling any securities under this prospectus and will not receive any of the proceeds from the sale or other disposition of shares of common stock by the selling stockholdersPlease refer to the section of this prospectus entitled “The Acquisition” for a description of the acquisition transaction and the section entitled “Selling Stockholders” for additional information regarding the selling stockholders. The selling stockholders may, from time to time, sell, transfer or otherwise dispose of any or all of their shares of common stock on any exchange, market or trading facility on which the shares are traded or in private transactions. These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at various prices determined at the time of sale or at negotiated prices. We will pay the expenses incurred in registering the shares, including legal and accounting fees. The selling stockholders will pay any commissions and selling expenses they may incur. Our common stock is currently quoted on the OTC Markets (OTCQB) under the symbol “TCEC.” On June 16, 2014, the last reported sale price of our common stock was $.35 per share. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 2 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities regulators have approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2014. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 CORPORATE INFORMATION 1 THE ACQUISITION AND OUR PRIOR HISTORY 1 SECURITIES OFFERED 2 RISK FACTORS 2 RISKS RELATED TO OUR COMPANY 2 RISKS RELATED TO OUR BUSINESS 3 RISKS RELATED TO OUR EQUITY STOCK 13 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 16 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 16 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 OUR BUSINESS 23 MANAGEMENT 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 38 STOCK BENEFICIALLY OWNED BY OR DIRECTORS AND EXECUTIVE OFFICERS 39 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 39 SELLING STOCKHOLDERS 39 DESCRIPTION OF SECURITIES 42 SHARES ELIGIBLE FOR FUTURE SALE 45 LEGAL MATTERS 46 WHERE YOU CAN FIND MORE INFORMATION 46 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITY 46 FINANCIAL STATEMENTS F-1 - F-49 PART II: INFORMATION NOT REQUIRED IN THE PROSPECTUS 47 SIGNATURES 50 You should rely only on the information contained in this prospectus. We have not, and the selling stockholders have not, authorized any person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus is not an offer to sell, nor are the selling stockholders seeking an offer to buy, securities in any state where the offer or solicitation is not permitted. The information contained in this prospectus is complete and accurate as of the date on the front cover of this prospectus, but information may have changed since that date. We are responsible for updating this prospectus to ensure that all material information is included and we will update this prospectus to the extent required by law. This prospectus includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third-party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe that these industry publications and third-party research, surveys and studies are reliable, we have not independently verified such data and we do not make any representation as to the accuracy of the information. (ii) PROSPECTUS SUMMARY This summary provides a brief overview of information contained elsewhere in this prospectus. Because it is abbreviated, this summary does not contain all of the information that you should consider before investing in our common stock. You should read the entire prospectus carefully before making an investment decision, including the information presented under the headings "Risk Factors," "Special Note Regarding Forward-Looking Statements" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" and the financial statements and related notes beginning on page F-1. All dollar amounts are in U.S. dollars unless otherwise indicated. In this prospectus, unless the context otherwise requires, the terms “TransCoastal,” “Company,” "we," "us" and "our" refer to TransCoastal Corporation and its subsidiaries. Overview TransCoastal Corporation ("Company" or "TransCoastal") was incorporated in the State of Delaware in June 1999 in the original name of Claimsnet.com, Inc. ("Claimsnet") and has a fiscal year end of December 31. We are an oil and gas exploration and production company focused primarily in the development of oil and gas reserves in the state of Texas. Our revenue comes from the sale of the hydrocarbons we produce and to a small extent from the trading of oil and gas properties. The Company has acquired or divested over100 wells in Texas, and has over 200 undeveloped locations on over 6000 acres of leased oil and gas property located primarily in the panhandle area of west Texas. In addition to maintaining daily operations on our producing wells we also drill new wells, rehabilitate old wells and actively engage in locating additional oil and gas leases. A complete list of the oil and gas properties the Company currently owns or in which it has an interest is contained in the "Properties" section below. CORPORATE INFORMATION Our executive office is located at 17304 Preston Road, Suite 700, Dallas, Texas 75252, and our telephone number is 972-818-0720. Our website address is www.transcoastal.net. No information found on our website is part of this prospectus. Also, this prospectus may include the names of various government agencies or the trade names of other companies. Unless specifically stated otherwise, the use or display by us of such other parties' names and trade names in this prospectus is not intended to and does not imply a relationship with, or endorsement or sponsorship of us by, any of these other parties THE ACQUISITION AND OUR PRIOR HISTORY Prior to May 9, 2013 our business plan was to develop an electric commerce company engaged in healthcare transaction processing for the medical and dental industries by means of the internet. On May 9, 2013 we acquired a majority interest in TransCoastal Corporation, a Texas corporation (“TransCoastal – Texas”) through an Amended Acquisitions Agreement. We issued a total of 3,721,036 shares of our Series F Preferred Stock (“Preferred Stock”), with an additional 194,920 Preferred stock to be issued, in consideration for the common stock of TransCoastal – Texas. Each share of Preferred Stock issued has the attribute of having the voting right equal to 1,170.076 shares of common stock thereby giving the selling TransCoastal – Texas stockholders control of the corporation with the ability to vote 99.2% of all the votes eligible to vote for any matter brought before our equity holders. TransCoastal – Texas has one subsidiary, CoreTerra Operating LLC through which the primary oil and gas operations of TransCoastal are accomplished. On May 9, 2013 the Company placed all of the assets and liabilities constituting the pre-acquisition non-oil and gas assets of our business operations into a separate wholly-owned subsidiary of the Company, ANC Holdings, Inc. (“ANC”). We determined that we could not make ANC profitable and that revenues from its operations would be insufficient to service its debt. On June 27, 2013 we sold ANC to certain debt holders of the Company in consideration for the debt holders assumption of the Company indebtedness owed to them. Once the sale of ANC Holdings, Inc. was complete, the Company's sole business became oil and gas development and production. 1 Upon written consent of a majority of our stockholders we changed our name from Claimsnet to TransCoastal Corporation, instituted a 200 to 1 reverse stock split and increased our authorized shares from 110,000,000 to 275,000,000 with 250,000,000 shares being designated common and 25,000,000 designated as preferred stock by filing amendments to the Company's Certificate of Incorporation with the Delaware Secretary of State effective July 1, 2013. See “Description of Securities” below. SECURITIES OFFERED Common Stock offered by the selling stockholders 20,698,613 shares Common stock outstanding prior to and after the offering 22,723,148 shares Use of proceeds We will not receive any proceeds from the sale of the shares of common stock by the selling stockholders in this offering. Risk factors This investment involves a high degree of risk. See “Risk Factors” for a discussion of factors you should consider carefully before making an investment decision. OTC Markets (OTCQB) symbol TCEC RISK FACTORS You should carefully consider the following risk factors and all other information contained in this prospectus in evaluating our business and prospects. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties, other than those we describe below, that are not presently known to us or that we currently believe are immaterial, may also impair our business operations. If any of the following risks occur, our business, financial condition and results of operations could be harmed. RISKS RELATED TO OUR COMPANY We do not intend to pay dividends on our common stock and, consequently, your only opportunity to achieve a return on your investment is if the price of our stock appreciates. We do not plan to declare dividends on shares of our common stock in the foreseeable future. Additionally, our notes purchase agreement places certain restrictions on our ability to pay cash dividends. Consequently, your only opportunity to achieve a return on your investment in us will be if the market price of our common stock appreciates, which may not occur, and you sell your shares at a profit. There is no guarantee that the price of our common stock that will prevail in the market after this offering will ever exceed the price that you pay. Future sales of our common stock in the public market could lower our stock price, and any additional capital raised by us through the sale of equity or convertible securities will dilute your ownership in us. We may sell shares of common stock in subsequent public offerings or otherwise issue additional shares of common stock or convertible securities. As soon as practicable after this offering, we intend to file a registration statement with the SEC on Form S-8 providing for the registration of 5,000,000 shares of our common stock reserved for issuance under our 2013 stock incentive plan which was recently approved by our stockholders. Subject to the satisfaction of vesting conditions and restrictions applicable to our affiliates under Rule 144 under the Securities Act shares registered under our registration statement on Form S-8 will be available for resale immediately in the public market without restriction. We cannot predict the size of future issuances of our common stock or the effect, if any, that future issuances and sales of shares of our common stock will have on the market price of our common stock. Sales of substantial amounts of our common stock (including shares issued in connection with an acquisition), or the perception that such sales could occur, may adversely affect prevailing market prices of our common stock. 2 We have a significant amount of debt which requires a significant amount of our cash flow to service as our assets are highly leveraged any default of our indebtedness could result in the loss of all or a significant portion of our producing assets . We currently have long term liabilities in the form of bank debt in the amount of$16,700,000 which requires a monthly debt service payment of $66,000 per month that requires a significant amount of our non-payroll cash and is secured by our producing well assets. Our monthly revenues, while currently sufficient to meet our debt service, do not provide adequate cash to allow us to grow our Company or provide a significant cushion in the event our revenues should decrease. Any default of our indebtedness could result in our creditors foreclosing on our producing well assets which would result in the Company seeking protection under the bankruptcy laws or ceasing as a going concern. Our amended and restated certificate of incorporation and amended and restated bylaws and Delaware law contain provisions that could discourage acquisition bids or merger proposals, which may adversely affect the market price of our common stock. Our amended and restated certificate of incorporation authorizes our board of directors to issue preferred stock without stockholder approval. If our board of directors elects to issue preferred stock, it could be more difficult for a third party to acquire us. In addition, some provisions of our amended and restated certificate of incorporation and amended and restated bylaws could make it more difficult for a third party to acquire control of us, even if the change of control would be beneficial to and desirable by our stockholders, including: ● a classified board of directors, so that only approximately one-third of our directors are elected each year; ● limitations on the removal of directors; ● limitations on the ability of our stockholders to call special meetings; and ● advance notice provisions for stockholder proposals and nominations for elections to the board of directors to be acted upon at meetings of stockholders. Furthermore, because we are incorporated in Delaware, we are governed by the provisions of Section 203 of the General Corporation Law of the State of Delaware, which prohibits, with some exceptions, stockholders owning in excess of 15% of our outstanding voting stock from engaging in business combination transactions with us. See "Description of Capital Stock—Anti-Takeover Effects of Provisions of Our Certificate of Incorporation, Our Bylaws and Delaware Law." Our Board of Directors does not contain a majority of independent members and also acts as the Audit Committee. Good corporate governance practices call for the inclusion of independent members of our Board of Directors. Independent Board Directors act as a check on management and can assure that it acts in the best interests of all of our Company’s stakeholders. With our lack of independent Board members, we run a higher risk that our management could make subjective decisions without benefit of more measured independent guidance, rather than for the benefit of all of our shareholders. An independent Audit Committee qualitatively enhances a company’s internal controls over financial reporting. Among its functions, independent Audit Committees review the financial reporting, internal controls safeguarding Company assets, interact with auditors, may oversee material financial decisions and provide a sounding board for individuals who believe that there are irregularities in a Company’s accounting policies and procedures. With our lack of an independent Audit Committee at this time, we run a greater risk that a significant error or irregularity could occur that could be materially damaging to our shareholders. RISKS RELATED TO OUR BUSINESS Our exploration appraisal and development activities are subject to many risks which may affect our ability to profitably extract oil reserves or achieve targeted returns. In addition, continued growth requires that we acquire and successfully develop additional oil reserves. Oil and gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs. Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs. In addition, drilling hazards or environmental damage could greatly increase the cost of operations, and various field operating conditions may negatively affect the production from successful wells. These conditions include delays in obtaining governmental approvals or consents, shut-ins of connected wells resulting from extreme weather conditions, insufficient storage or transportation capacity or other geological and mechanical conditions. While diligent well supervision and effective maintenance operations can contribute to maximizing production rates over time, production delays and declines from normal field operating conditions cannot be eliminated and can be expected to negatively affect revenue and cash flow levels to varying degrees. Our Future Success Depends Upon Our Ability To Find, Develop And Acquire Additional Oil And Gas Reserves That Are Economically Recoverable. The rate of production from oil and natural gas properties declines as reserves are depleted. As a result, we must continually locate and develop or acquire new oil and gas reserves to replace those being depleted by production. We must do this even during periods of low oil and gas prices when it is difficult to raise the capital necessary to finance activities. Without successful exploration or acquisition activities, our reserves and revenues will decline. A future increase in our reserves will depend not only on our ability to explore and develop any properties we may have from time to time, but also on our ability to select and acquire suitable producing properties or prospects. We cannot guaranty that we will be able to continue to locate satisfactory properties for acquisition or participation. Moreover, if such acquisitions or participations are identified, we may determine that current markets, terms of acquisition and participation or pricing conditions make such acquisitions or participations economically disadvantageous. We cannot guaranty that commercial quantities of oil will be discovered or acquired by us. 3 Oil and Gas Drilling Is A High-Risk Activity. Our future success will depend on the success of our drilling programs. In addition to the numerous operating risks described in more detail below, these activities involve the risk that no commercially productive oil or gas reservoirs will be discovered. In addition, we are often uncertain as to the future cost or timing of drilling, completing and producing wells. Furthermore, our drilling operations may be curtailed, delayed or canceled as a result of a variety of factors, including, but not limited to, the following: ● unexpected drilling conditions; ● pressure or irregularities in formations; ● equipment failures or accidents; ● adverse weather conditions; ● inability to comply with governmental requirements; and ● shortage or delays in the availability of drilling rigs and the delivery of equipment. If we experience any of these problems, our ability to conduct operations could be adversely affected. Factors Beyond Our Control Affect Our Ability To Market Oil And Gas. Our ability to market oil and gas from our wells depends upon numerous factors beyond our control. These factors include, but are not limited to, the following: ● the level of domestic production and imports of oil and gas; ● the proximity of gas production to gas pipelines; ● the availability of pipeline capacity; ● the demand for oil and gas by utilities and other end users; ● the availability of alternate fuel sources; ● the effect of inclement weather; ● state and federal regulation of oil and gas marketing; and ● federal regulation of gas sold or transported in interstate commerce. If these factors were to change dramatically, our ability to market oil and gas or obtain favorable prices for our oil and gas could be adversely affected. The Marketability Of Our Production May Be Dependent Upon Transportation Facilities Over Which We Have No Control . The marketability of our production depends in part upon the availability, proximity, and capacity of pipelines, natural gas gathering systems and processing facilities. Any significant change in market factors affecting these infrastructure facilities could harm our business. We deliver some of our oil and natural gas through gathering systems and pipelines that we do not own. These facilities may not be available to us in the future. 4 The Majority Of Our Sales Are With A Limited Number Of Purchasers. The majority of our hydrocarbon sales are to highly regulated, well capitalized entities. The number of entities that can purchase our products are limited in the areas they can service due to significant capital, and regulatory requirements to enter the market. For the years ended December 31, 2013 and 2012, revenues from the Company’s 44 and 33 producing leases, respectively,ranged from approximately 0.1% to 11.8% and 0.1% to 17.7%, respectively, of total oil, natural gas, and related product sales. These 44 and 33, respectively, leases are located in various counties of Texas. For the years ended December 31, 2013 and 2012, the oil and natural gas produced by the Company is sold and marketed to 11 and 9 purchasers, respectively. Oil sales to three purchasers accounted for 95.5% of the oil sales for the year ended December 31, 2013. Individually, the three purchasers accounted for approximately 64.5%, 16.4%, and 14.6%. Oil sales to two purchasers accounted for 92.8% of the oil sales for the year ended December 31, 2012. Individually, the two purchasers accounted for approximately 71.1% and 21.7%. Natural gas sales to three purchasers account for 90.1% and 91.6%, respectively, of the natural gas sales. Individually, the three purchasers accounted for approximately 61.4%, 16.8% and 11.9% and 55.4%, 20.8%, and 15.4%, respectively. Accordingly, the Company’s entire oil and natural gas sales receivable balance at December 31, 2013 and 2012 was comprised of amounts due from its 11 and 9, respectively, purchasers. Oil and natural gas sales receivable are included in the accounts receivable, net on the accompanying consolidated balance sheets. Third Party Credit Risk . The Company is or may be exposed tothird party credit risk through its contractual arrangements with its current or future marketers of its petroleum and natural gas production and other parties. In the event such entities fail to meet their contractual obligations to the Company,such failures could have a material adverse effecton our cash flowfrom operations. Oil and natural gas prices are volatile. A substantial decrease in oil and natural gas prices could adversely affect our financial results. Our future financial condition, results of operations and the carrying value of our oil and natural gas properties depend primarily upon the prices we receive for our oil and natural gas production. Oil and natural gas prices historically have been volatile and likely will continue to be volatile in the future, especially given world geopolitical conditions. Our cash flow from operations is highly dependent on the prices that we receive for oil and natural gas. This price volatility also affects the amount of our cash flow available for capital expenditures and our ability to borrow money or raise additional capital. The amount we can borrow or have outstanding under or bank credit facility is subject to semiannual redeterminations. Oil prices are likely to affect us more than natural gas prices because approximately 70% of our proved reserves are oil. The prices for oil and natural gas are subject to a variety of additional factors that are beyond our control. These factors include: ● the level of consumer demand for oil and natural gas; ● the domestic and foreign supply of oil and natural gas; ● the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; ● the price of foreign oil and natural gas; ● domestic governmental regulations and taxes; ● the price and availability of alternative fuel sources; ● weather conditions, including hurricanes and tropical storms in and around the Gulf of Mexico; ● market uncertainty; ● political conditions in oil and natural gas producing regions, including the Middle East; and ● worldwide economic conditions. These factors and the volatility of the energy markets generally make it extremely difficult to predict future oil and natural gas price movements with any certainty. Also, oil and natural gas prices do not necessarily move in tandem. Declines in oil and natural gas prices would not only reduce revenue, but could reduce the amount of oil and natural gas that we can produce economically and, as a result, could have a material adverse effect upon our financial condition, results of operations, oil and natural gas reserves and the carrying values of our oil and natural gas properties. If the oil and natural gas industry experiences significant price declines, we may, among other things, be unable to meet our financial obligations or make planned expenditures. Significant capital expenditures are required to conduct our business. The development of our business and operations, excluding acquisition activities, requires substantial capital expenditures. We will fund our capital expenditures through a combination of cash flows from operations and borrowings under our bank credit facilities and, to the extent those sources are not sufficient, we may fund capital expenditures from the proceeds of debt and equity issuances. Future cash flows from operations are subject to a number of risks and variables, such as the level of production of our customers, prices of natural gas and oil, and the other risk factors discussed herein. Our ability to obtain capital from other sources, such as the Markets, is dependent upon many of those same factors as well as the orderly functioning of credit and Markets. To the extent we fail to have adequate funds, we could be required to reduce our capital spending, or pursue other funding alternatives, which in turn could adversely affect our business and results of operations. 5 We Face Strong Competition From Other Energy Companies That May Negatively Affect Our Ability To Carry On Operations . We operate in the highly competitive areas of oil and gas exploration, development and production. Factors that affect our ability to successfully compete in the marketplace include, but are not limited to, the following: ● the availability of funds and information relating to a property; ● the standards established by us for the minimum projected return on investment; ● the availability of alternate fuel sources; and ● the intermediate transportation of gas. Our competitors include major integrated oil companies, substantial independent energy companies, affiliates of major interstate and intrastate pipelines and national and local gas gatherers. Many of these competitors possess greater financial and other resources than we do. The inability to control other associated entities could adversely affect our business. To the extent that we do not operate all of our properties, our success depends in part upon operations on certain properties in which we may have an interest along with other business entities. Because we have no control over such entities, we are able to neither direct their operations, nor ensure that their operations on our behalf will be completed in a timely and efficient manner. Any delay in such business entities’ operations could adversely affect our operations. There Are Risks In Acquiring Producing Properties. We constantly evaluate opportunities to acquire oil and natural gas properties and frequently engage in bidding and negotiating for these acquisitions. If successful in this process, we may alter or increase our capitalization through the issuance of additional debt or equity securities, the sale of production payments or other measures. Any change in capitalization affects our risk profile. A change in capitalization, however, is not the only way acquisitions affect our risk profile. Acquisitions may alter the nature of our business. This could occur when the character of acquired properties is substantially different from our existing properties in terms of operating or geologic characteristics. Operating Hazards May Adversely Affect Our Ability To Conduct Business. Our operations are subject to risks inherent in the oil and gas industry, including but not limited to the following: ● blowouts; ● cratering; ● explosions; ● uncontrollable flows of oil, gas or well fluids; ● fires; ● pollution; and ● other environmental risks. These risks could result in substantial losses to us from injury and loss of life, damage to and destruction of property and equipment, pollution and other environmental damage and suspension of operations. Governmental regulations may impose liability for pollution damage or result in the interruption or termination of operations. 6 L osses and liabilities from uninsured or underinsured drilling and operating activities could have a material adverse effect on our financial condition and operations . Although we intend to maintain several types of insurance to cover our operations, we may not be able to maintain adequate insurance in the future at rates we consider reasonable, or losses may exceed the maximum limits under our insurance policies. If a significant event that is not fully insured or indemnified occurs, it could materially affect our financial condition and results of operations. Compliance with environmental and other government regulations could be costly and could negatively impact production . Our operations are subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Without limiting the generality of the foregoing, these laws and regulations may: ● require the acquisition of a permit before drilling commences; ● restrict the types, quantities and concentration of various substances that can be released into the environment from drilling and production activities; ● limit or prohibit drilling activities on certain lands lying within wilderness, wetlands, and other protected areas; ● require remedial measures to mitigate pollution from former operations, such as plugging abandoned wells; and ● impose substantial liabilities for pollution resulting from our operations. The recent trend toward stricter standards in environmental legislation and regulation is likely to continue. The enactment of stricter legislation or the adoption of stricter regulation could have a significant impact on our operating costs, as well as on the oil and gas industry in general. Our operations could result in liability for personal injuries, property damage, oil spills, discharge of hazardous materials, remediation and clean-up costs and other environmental damages. We could also be liable for environmental damages caused by previous property owners. As a result, substantial liabilities to third parties or governmental entities may be incurred which could have a material adverse effect on our financial condition and results of operations. We maintain insurance coverage for our operations, but we do not believe that insurance coverage for environmental damages that occur over time or complete coverage for sudden and accidental environmental damages is available at a reasonable cost. Accordingly, we may be subject to liability or may lose the privilege to continue exploration or production activities upon substantial portions of our properties if certain environmental damages occur. Our operations are subject to United States federal, state and local laws and regulations relating to health, safety, transportation and protection of natural resources and the environment, including those relating to waste management and transportation and disposal of salt-water and other materials . For example, we are subject to environmental regulation relating to the operation of our wells, which can pose some risks of environmental liability, including leakage from the wells to surface or subsurface soils, surface water or groundwater. Liability under these laws and regulations could result in cancellation of well operations, fines and penalties, expenditures for remediation, and liability for property damage and personal injuries. Failure to comply with these laws and regulations could result in the assessment of significant administrative, civil or criminal penalties, imposition of cleanup and site restoration costs and liens, revocation of permits, and orders to limit or cease certain operations. In addition, certain environmental laws impose strict and/or joint and several liability, which could cause us to become liable for the conduct of others or for consequences of our own actions that were in compliance with all applicable laws at the time of those actions. Future events, such as the discovery of currently unknown matters, spills caused by future pipeline ruptures, changes in existing environmental laws and regulations or their interpretation, and more vigorous enforcement policies by regulatory agencies, may give rise to additional expenditures or liabilities, which could impair our operations and adversely affect our business and results of operations. 7 Improvements in or new discoveries of alternative energy technologies could have a material adverse effect on our financial condition and results of operations. Because our business depends on the level of activity in the oil and natural gas industry, any improvement in or new discoveries of alternative energy technologies (such as wind, solar, geothermal, fuel cells and biofuels) that increase the use of alternative forms of energy and reduce the demand for oil and natural gas could have a material adverse impact on our business, financial condition and results of operations. In addition, technological changes could decrease the quantities of water required for hydro-fracturing operations or otherwise affect demand for our services. Increased regulation of hydraulic fracturing, including regulation of the quantities, sources and methods of water use and disposal, could result in reduction in drilling and completing new oil and natural gas wells or minimize water use or disposal, which could adversely impact the demand for our services . Our Company success depends, in large part, on our level of exploration and production of oil and gas. Our operations use hydraulic fracturing to drill new oil and gas wells. Hydraulic fracturing is a process that is used to release hydrocarbons, particularly natural gas, from certain geological formations. The process involves the injection of water (typically mixed with significant quantities of sand and small quantities of chemical additives) under pressure into the formation to fracture the surrounding rock and stimulate movement of hydrocarbons through the formation. The process is typically regulated by state oil and gas commissions and has been exempt (except when the fracturing fluids or propping agents contain diesel fuels) since 2005 from United States federal regulation pursuant to the Safe Drinking Water Act. The EPA is conducting a comprehensive study of the potential environmental impacts of hydraulic fracturing activities, and a committee of the United States House of Representatives is also conducting an investigation of hydraulic fracturing practices. The results of the EPA study and House investigation could lead to restrictions on hydraulic fracturing. The EPA is currently working on new guidance for application of the Safe Drinking Water Act permits for drilling or completing processes that use fracturing fluids or propping agents containing diesel fuels. In addition, the EPA proposed regulations under the federal Clean Air Act in July 2011 regarding certain criteria and hazardous air pollutant emissions from hydraulic fracturing wells and, in October 2011, announced its intention to propose regulations by 2014 under the federal Clean Water Act to regulate wastewater discharges from hydraulic fracturing and other gas production. Legislation has been introduced before Congress to provide for federal regulation of hydraulic fracturing, including, for example, requiring disclosure of chemicals used in the fracturing process or seeking to repeal the exemption from the Safe Drinking Water Act. If adopted, such legislation would add an additional level of regulation and necessary permitting at the federal level and could make it more difficult to complete wells using hydraulic fracturing. Similar laws and regulations with respect to chemical disclosure also exist or are being considered by the United States Department of Interior and in several states, including certain states in which we operate, that could restrict hydraulic fracturing. Future United States federal, state or local laws or regulations could significantly restrict, or increase costs associated with hydraulic fracturing and make it more difficult or costly for producers to conduct hydraulic fracturing operations, which could result in a decline of our exploration and production. New laws and regulations, and new enforcement policies by regulatory agencies, could also expressly restrict the quantities, sources and methods of water use and disposal in hydraulic fracturing and otherwise increase our costs and our customers’ cost of compliance, which could minimize water use and disposal needs even if other limits on drilling and completing new wells were not imposed. Any decline in exploration and production or any restrictions on water use and disposal could result in a decline in our drilling and rework activity and have a material adverse effect on our business, financial condition, results of operations and cash flows. Our business is difficult to evaluate. Our future financial results depend primarily on (1) our ability to discover commercial quantities of oil and gas; (2) the market price for oil and gas; (3) our ability to continue to generate potential exploration prospects; and (4) our ability to fully implement our exploration and development program. We cannot predict that our future operations will be profitable. In addition, our operating results may vary significantly during any financial period. These variations may be caused by significant periods of time between discovery and development of oil or gas reserves, if any, in commercial quantities. Oil and natural gas prices are volatile and a decline in oil and natural gas prices can significantly affect our financial results and impede our growth. The marketability of our oil and gas production depends in part upon the availability, proximity and capacity of gas gathering systems, pipelines and processing facilities. Federal and state regulation of oil and gas production and transportation, general economic conditions, changes in supply and changes in demand all could adversely affect our ability to produce and market our oil and natural gas. If market factors were to change dramatically, the financial impact could be substantial because we would incur expenses without receiving revenues from the sale of production. The availability of markets is beyond our control. 8 We may not discover commercially productive reserves. Our future success depends on our ability to economically locate oil and gas reserves in commercial quantities. Except to the extent that we acquire properties containing proved reserves or that we conduct successful exploration and development activities, or both, our proved reserves, if any, will decline as reserves are produced. Our ability to locate reserves is dependent upon a number of factors, including our participation in multiple exploration projects and our technological capability to locate oil and gas in commercial quantities. We cannot predict that we will have the opportunity to participate in projects that economically produce commercial quantities of oil and gas in amounts necessary to create a positive cash flow for TransCoastal or that the projects in which we elect to participate will be successful. There can be no assurance that our planned projects will result in significant reserves or that we will have future success in drilling productive wells at economical reserve replacement costs. Exploratory drilling is a high risk activity with many uncertainties that could adversely affect our business, financial condition or results of operations. Exploratory drilling involves numerous risks, including the risk that we will not find any commercially productive oil or gas reservoirs. The cost of drilling, completing and operating wells is often uncertain, and a number of factors can delay or prevent drilling operations, including: ● unexpected drilling conditions, ● pressure or irregularities in formations, ● equipment failures or accidents, ● adverse weather conditions, ● compliance with governmental requirements, ● shortages or delays in the availability of drilling rigs and the delivery of equipment, and ● shortages of trained oilfield service personnel. Our future drilling activities may not be successful, nor can we be sure that our overall drilling success rate or our drilling success rate for activities within a particular area will not decline. Unsuccessful drilling activities could have a material adverse effect on our results of operations and financial condition. Also, we may not be able to obtain any options or lease rights in potential drilling locations that we identify. Although we have identified a number of potential exploration projects, we cannot be sure that we will ever drill them or that we will produce oil or gas from them or any other potential exploration projects. Our exploration and development activities are subject to reservoir and operational risks which may lead to increased costs and decreased production . Even when oil and gas is found in what is believed to be commercial quantities, reservoir risks, which may be heightened in new discoveries, may lead to increased costs and decreased production. These risks include the inability to sustain deliverability at commercially productive levels as a result of decreased reservoir pressures, large amounts of water, or other factors that might be encountered. As a result of these types of risks, most lenders will not loan funds secured by reserves from newly discovered reservoirs, which would have a negative impact on our future liquidity. Operational risks include hazards such as fires, explosions, craterings, blowouts, uncontrollable flows of oil, gas or well fluids, pollution, releases of toxic gas and encountering formations with abnormal pressures. In addition, we may be liable for environmental damage caused by previous owners of property we own or lease. As a result, we may face substantial liabilities to third parties or governmental entities, which could reduce or eliminate funds available for exploration, development or acquisitions or cause us to incur substantial losses. The occurrence of any one of these significant events, if it is not fully insured against, could have a material adverse effect on our financial condition and results of operations. 9 Our operations require large amounts of capital and we may be unable to obtain needed capital or financing on satisfactory terms, which could lead to a loss of properties and a decline in our natural gas and oil reserves. Our current development plans will require us to make large capital expenditures for the exploration and development of our oil and gas projects. Also, we must secure substantial capital to explore and develop our other potential projects. Historically, we have funded our capital expenditures through the issuance of equity and some debt. Volatility in the price of our Common Stock, which may be significantly influenced by our drilling and production activity, may impede our ability to raise money quickly, if at all, through the issuance of equity at acceptable prices. Future cash flows and the availability of financing will be subject to a number of variables, such as: ● our success in locating and producing reserves in other projects; ● the level of production from existing wells; and ● prices of oil and gas. Issuing equity securities to satisfy our financing requirements could cause substantial dilution to our existing stockholders. ● our being more vulnerable to competitive pressures and economic downturns; and ● restrictions on our operations. If our revenues were to decrease due to lower oil and gas prices, decreased production or other reasons, and if we could not obtain capital through a credit facility or otherwise, our ability to execute our development plans, obtain and replace reserves, or maintain production levels could be greatly limited. Oil and gas prices are volatile and an extended decline in prices could hurt our business prospects. Our future profitability and rate of growth and the anticipated carrying value of our oil and gas properties will depend heavily on then prevailing market prices for oil and gas. We expect the markets for oil and gas to continue to be volatile. If we are successful in continuing to establish production, any substantial or extended decline in the price of oil or gas could: ● have a material adverse effect on our results of operations; ● limit our ability to attract capital; ● make the formations we are targeting significantly less economically attractive; ● reduce our cash flow and borrowing capacity; and ● reduce the value and the amount of any future reserves. Various factors beyond our control will affect prices of oil and gas, including: ● worldwide and domestic supplies of oil and gas; ● the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; ● political instability or armed conflict in oil or gas producing regions; ● the price and level of foreign imports; ● worldwide economic conditions; ● marketability of production; 10 ● the level of consumer demand; ● the price, availability and acceptance of alternative fuels; ● the availability of processing and pipeline capacity; ● weather conditions; and ● actions of federal, state, local and foreign authorities. These external factors and the volatile nature of the energy markets make it difficult to estimate future prices of oil and gas. In addition, sales of oil and gas are seasonal in nature, leading to substantial differences in cash flow at various times throughout the year. Oil and gas reserve estimates may not be accurate. There are numerous uncertainties inherent in estimating quantities of proved oil and natural gas reserves and in projecting future rates of production and timing of development expenditures, including many factors beyond our control. Reserve engineering is a subjective process of estimating underground accumulations of oil and natural gas that cannot be measured in any exact way, and the accuracy of any reserve estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. As a result, estimates made by different engineers often vary from one another. In addition, results of drilling, testing and production subsequent to the date of an estimate may justify revisions of such estimates, and such revisions, if significant, would change the schedule of any further production and development drilling. Potential revisions due to an overstatement of the Company's oil and natural gas reserves, similar to those which occurred as a result of certain misstatements in our 2012 reserve report, would also have adverse implications on our balance sheet and operating results, most specifically to the carrying value of our oil and natural gas properties and the results of our depletion expense. Accordingly, reserve estimates are generally different, and often materially so, from the quantities of oil and natural gas that are ultimately recovered. Furthermore, estimates of quantities of proved reserves and their PV10 value may be affected by changes in crude oil and gas prices because the Company’s estimates are based on prevailing prices at the time of their determination. Hedging our production may result in losses. We currently have limited hedging agreements in place. However, we may in the future enter into arrangements to further reduce our exposure to fluctuations in the market prices of oil and natural gas. We may enter into oil and gas hedging contracts in order to increase credit availability. Hedging will expose us to risk of financial loss in some circumstances, including if: ● production is less than expected; ● the other party to the contract defaults on its obligations; or ● there is a change in the expected differential between the underlying price in the hedging agreement and actual prices received. In addition, hedging may limit the benefit we would otherwise receive from increases in the prices of oil and gas. Further, if we do not engage in hedging, we may be more adversely affected by changes in oil and gas prices than our competitors who engage in hedging. Accounting rules may require write-downs, which may result in a charge to earnings. We may incur write-downs of the net book values of our oil and natural gas properties that would adversely affect our equity and earnings. We utilize the full cost method of accounting for costs related to our natural gas and oil properties. Under the full cost method, we are subject to quarterly calculations of a "ceiling" or limitation on the amount of our oil and gas properties that can be capitalized on our balance sheet. If the net capitalized costs of our oil and gas properties exceed the cost center ceiling, we are subject to a write-down of our net oil and gas properties to the extent of such excess. A capitalized cost ceiling test impairment also reduces earnings and impacts stockholders' equity in the period of occurrence and results in lower amortization expense in future periods. The discounted present value of our proved reserves is a major component of the ceiling calculation and represents the component that requires the most subjective judgments. 11 The risk that we will be required to write down the carrying value of oil and natural gas properties increases when natural gas and crude oil prices are depressed or volatile. In addition, a write-down of proved oil and natural gas properties may occur if we experience substantial downward adjustments in our estimated proved reserves, or if purchasers cancel long-term contracts for our natural gas production. An expense recorded in one period may not be reversed in a subsequent period even though higher natural gas and crude oil prices may have increased the applicable ceiling in the subsequent period. This and other factors could cause us to write down our natural gas and oil properties or other assets in the future and incur a non-cash charge against future earnings. We face risks related to title to the leases we enter into that may result in additional costs and affect our operating results. It is customary in the oil and gas industry to acquire a leasehold interest in a property based upon a preliminary title investigation. If the title to the leases acquired is defective, we could lose the money already spent on acquisition, or incur substantial costs to cure the title defect, including any necessary litigation. If a title defect cannot be cured, we will not have the right to participate in the development of or production from the leased properties. In addition, it is possible that the terms of our oil and gas leases may be interpreted differently depending on the state in which the property is located. For instance, royalty calculations can be substantially different from state to state, depending on each state’s interpretation of lease language concerning the costs of production. We cannot guarantee that there will be no litigation concerning the proper interpretation of the terms of our leases. Adverse decisions in any litigation of this kind could result in material costs or the loss of one or more leases. Our leases primary terms may expire prior to drilling. Oil and gas leases have a primary term in which drilling or operations must commence; otherwise, the lease will expire. As such, we may have insufficient capital to drill leases or economic conditions may change which make the leases not commercially viable or equipment and man power may not be available to drill during the primary term. If any of this occurs, we will have to write the value of the leases off in the current earnings period in which they expire. Our industry is highly competitive and many of our competitors have more resources than we do. We compete in oil and gas exploration with a number of other companies. Many of these competitors have financial and technological resources vastly exceeding those available to us. We cannot be sure that we will be successful in acquiring and developing profitable properties in the face of this competition. In addition, from time to time, there may be competition for, and shortage of, exploration, drilling and production equipment. These shortages could lead to an increase in costs and delays in operations that could have a material adverse effect on our business and our ability to develop our properties. Problems of this nature also could prevent us from producing any oil and gas we discover at the rate we desire to do so. Technological changes could put us at a competitive disadvantage. The oil and gas industry is characterized by rapid and significant technological advancements and introductions of new products and services using new technologies. As new technologies develop, we may be placed at a competitive disadvantage, and competitive pressures may force us to implement those new technologies at a substantial cost. If other oil and gas exploration and development companies implement new technologies before we do, those companies may be able to provide enhanced capabilities and superior quality compared with what we are able to provide. We may not be able to respond to these competitive pressures and implement new technologies on a timely basis or at an acceptable cost. If we are unable to utilize the most advanced commercially available technologies, our business could be materially and adversely affected. Our industry is heavily regulated and increases the costs of our operations. Federal, state and local authorities extensively regulate the oil and gas industry. Legislation and regulations affecting the industry are under constant review for amendment or expansion, raising the possibility of changes that may affect, among other things, the pricing or marketing of oil and gas production. State and local authorities regulate various aspects of oil and gas drilling and production activities, including the drilling of wells (through permit and bonding requirements), the spacing of wells, the unitization or pooling of oil and gas properties, environmental matters, safety standards, the sharing of markets, production limitations, plugging and abandonment, and drill site restoration. The overall regulatory burden on the industry increases the cost of doing business, which, in turn, decreases profitability. 12 Our operations must comply with complex environmental regulations. Our operations are subject to complex and constantly changing environmental laws and regulations adopted by federal, state and local governmental authorities. New laws or regulations, or changes to current requirements, could have a material adverse effect on our business. We will continue to be subject to uncertainty associated with new regulatory interpretations and inconsistent interpretations between state and federal agencies. We could face significant liabilities to the government and third parties for discharges of oil, natural gas, produced water or other pollutants into the air, soil or water, and we could have to spend substantial amounts on investigations, litigation and remediation. We cannot be sure that existing environmental laws or regulations, as currently interpreted or enforced, or as they may be interpreted, enforced or altered in the future, will not have a material adverse effect on our results of operations and financial condition. Our business depends on transportation facilities owned by others. The marketability of our potential oil and gas production depends in part on the availability, proximity and capacity of pipeline systems owned or operated by third parties. Federal and state regulation of oil and gas production and transportation, tax and energy policies, changes in supply and demand and general economic conditions could adversely affect our ability to produce, gather and transport oil and natural gas. Attempts to grow our business could have an adverse effect. Because of our small size, we desire to grow rapidly in order to achieve certain economies of scale. Although there is no assurance that this rapid growth will occur, to the extent that it does occur, it will place a significant strain on our financial, technical, operational and administrative resources. As we increase our services and enlarge the number of projects we are evaluating or in which we are participating, there will be additional demands on our financial, technical and administrative resources. The failure to continue to upgrade our technical, administrative, operating and financial control systems or the occurrence of unexpected expansion difficulties, including the recruitment and retention of geoscientists and engineers, could have a material adverse effect on our business, financial condition and results of operations. RISKS RELATED TO OUR EQUITY STOCK Our directors and officers of the Company own a significant majority of our common stock and the ability of other stockholders to influence the Company and its affairs is limited. Three of our executive officers and directors control approximately 75% of our issued and outstanding shares of our voting Common Stock. They therefore have the current ability to control the affairs of the Company and to determine the path our Company will take. All other Common Stock stockholders will not have sufficient voting power to override or otherwise influence any vote taken by the stockholders of the Company. Our Common Stock may continue to be subject to penny stock regulation . Our Common Stock is presently subject to additional disclosure requirements for penny stocks mandated by the Penny Stock Reform Act of 1990. The SEC Regulations generally define a penny stock to be an equity security that is not traded on a national exchange and has a market price of less than $5.00 per share. Depending upon our stock price, we may be included within the SEC Rule 3a51-1 definition of a penny stock and have our Common Stock considered to be a "penny stock," with trading of our Common Stock covered by Rule 15g-9 promulgated under the Securities Exchange Act of 1934. Under this rule, broker-dealers who recommend such securities to persons other than established customers and accredited investors must make a special written disclosure to, and suitability determination for, the purchaser and receive the purchaser’s written agreement to a transaction prior to sale. The regulations on penny stocks limit the ability of broker-dealers to sell our Common Stock and thus may also limit the ability of purchasers of our Common Stock to sell their securities in the secondary market. Our Common Stock will not be considered "penny stock" if our net tangible assets exceed $2,000,000 or our average revenue is at least $6,000,000 for the previous three years. The Financial Industry Regulatory Authority sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority or FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for shares of our common stock. 13 Our Common Stock could be subject to a disproportionately high number of sales, which could cause the market price of our Common Stock to drop significantly, even if our business is doing well. A disproportionately high number of sales might occur because of the long period of time during which investors have not been able to sell any portion of their investment in the Company. If there were a large number of shares sold, it could result in significant downward pressure on the market price for our Common Stock. Trading of our common stock may be volatile and sporadic, which could depress the market price of our common stock and make it difficult for our stockholders to resell their shares. There is currently a limited market for our common stock and the volume of our common stock traded on any day may vary significantly from one period to another. Our common stock is quoted on OTC Market’s OTCQB. Trading in stock quoted on OTC Market’s OTCQB is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our operations or business prospects. The availability of buyers and sellers represented by this volatility could lead to a market price for our common stock that is unrelated to operating performance. Moreover, OTC Market’s OTCQB is not a stock exchange, and trading of securities quoted on OTC Market’s OTCQB is often more sporadic than the trading of securities listed on a stock exchange like NASDAQ. There is no assurance that a sufficient market will develop in the stock, in which case it could be difficult for our stockholders to resell their stock. Raising additional capital and acquiring additional companies may substantially dilute existing shareholders. Our intention is to grow the Company significantly which will require us to issue additional common stock should we raise additional capital through both public and private offerings. We may also issue additional common stock in the acquisition of or merger with other companies we may acquire. The effect of both these activities would result in the significant dilution of the Company’s current stockholders. Our Board of Directors can issue preferred stock with terms that are preferential to our common stock. Pursuant to our articles of incorporation, as amended, our Board of Directors may issue additional preferred stock without action by our stockholders, with in such series and classes, and with rights and preferences related thereto, determined by the Board of Directors. Rights or preferences could include, among other things: ● the establishment of dividends which must be paid prior to declaring or paying dividends or other distributions to our common stockholders; ● greater or preferential liquidation rights which could negatively affect the rights of common stockholders; and ● the right to convert the preferred stock at a rate or price which would have a dilutive effect on the outstanding shares of Common Stock. As of March 31, 2014 our Board of Directors has approved the sale of two different series of Preferred Stock; Series G and Series H. For the attributes of each of these preferred series please see the “Description of Securities” section within this Registration Statement. We make estimates and assumptions in connection with the preparation of TransCoastal’s Condensed Consolidated Financial Statements, and any changes to those estimates and assumptions could have a material adverse effect on our results of operations. In connection with the preparation of TransCoastal’s Consolidated Financial Statements, we use certain estimates and assumptions based on historical experience and other factors. Our most critical accounting estimates are described in "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this report. In addition, as discussed in Note4 to the Consolidated Financial Statements, we make certain estimates, including decisions related to provisions for legal proceedings and other contingencies. While we believe that these estimates and assumptions are reasonable under the circumstances, they are subject to significant uncertainties, some of which are beyond our control. Should any of these estimates and assumptions change or prove to have been incorrect, it could have a material adverse effect on our results of operations. 14 Failure of the Company’s internal control over financial reporting could harm its business and financial results. The management of TransCoastal is responsible for establishing and maintaining effective internal control over financial reporting. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of financial reporting for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect the Company’s transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of the financial statements; providing reasonable assurance that receipts and expenditures are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use or disposition of the Company assets that could have a material effect on the financial statements would be prevented or detected on a timely basis. Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of the Company’s financial statements would be prevented or detected. Failure to maintain an effective system of internal control over financial reporting could limit the Company’s ability to report its financial results accurately and timely or to detect and prevent fraud. In addition, a restatement of the Company’s oil and natural gas reserves, similar to those that occurred in our 2012 reserve report,may also have adverse implications on the Company’s carrying value of its oil and natural gas properties, depletion calculation and standard measures of oil and gas disclosures. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve substantial risks and uncertainties. The forward-looking statements are contained principally in the sections entitled “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business” but are also contained elsewhere in this prospectus. In some cases, you can identify forward-looking statements by the words “may,” “might,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “objective,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “potential,” “continue” and “ongoing,” or the negative of these terms, or other comparable terminology intended to identify statements about the future. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from the information expressed or implied by these forward-looking statements. Readers are urged to carefully review and consider the various disclosures made by us in this prospectus and in our other reports we filed with the SEC. This prospectus should be read in conjunction with the sections herein entitled “Risk Factors,” "Management’s Discussion and Analysis of Financial Condition and Results of Operations" and our historical consolidated financial statements and notes related thereto. Important factors currently known to our management could cause actual results to differ materially from those in forward-looking statements. Factors that could cause differences include, but are not limited to, the following: ● history of losses; ● uncertainty of drilling results; ● inability to acquire additional leasehold interest or other oil and natural gas properties; ● inability to manage growth in our business; ● volatility of the Company’s stock price; ● potential fluctuation in quarterly results; ● failure of the Company to earn revenues or profits; ● inadequate capital to continue or expand its business, inability to raise additional capital or financing to implement business plans; 15 ● insufficient revenues to cover operating costs or service our debt. ● inability to control properties we do not operate; ● inability to protect against certain liabilities associated with our properties; ● lack of diversification; ● substantial capital requirements and limited access to additional capital; ● competition in the oil and natural gas industry; ● global financial conditions; ● oil and natural gas realized prices; ● seasonal weather conditions; ● marketing and distribution of oil and natural gas; ● the influence of our significant stockholders; ● government regulation of the oil and natural gas industry; ● potential regulation affecting hydraulic fracturing; ● environmental regulations; ● uninsured or underinsured risks; ● defects in title to our oil and natural gas interests; and ● material weaknesses in our internal accounting controls. Furthermore, the forward-looking statements contained in this prospectus are made as of the date hereof, and we undertake no obligation, except as required by applicable securities legislation, to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise. The forward-looking statements contained herein are expressly qualified by this cautionary note. Although we believe that the assumptions underlying the forward-looking statements contained in this prospectus are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements will be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that the results or conditions described in such statements or our objectives and plans will be achieved. Furthermore, past performance in operations and share price is not necessarily indicative of future performance. Except as required by applicable laws including the securities laws of the United States we disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling stockholders. We will not receive any proceeds upon the sale of shares of common stock by the selling stockholders in this offering. MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS Market information Our common stock is quoted on OTCQB under the symbol “TCEC.” 16 The following table shows the quarterly range of high and low bid information for our common stock over the fiscal quarters for the last two fiscal years as quoted on OTCQB. We obtained the following high and low bid information from OTCQB. These over-the-counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not represent actual transactions. Investors should not rely on historical prices of our common stock as an indication of its future price performance. On October 4, 2013, the closing price of our common stock as reported by OTCQB was $1.45 per share and is reflective of the effect of our 200 for one reverse split which took effect July 1, 2013. The Quarter Ended* HIGH LOW June 30, 2012 $ 4.00 $ 2.00 September 30, 2012 $ 2.00 $ 2.00 December 31, 2012 $ 2.00 $ 2.00 March 31, 2013 $ 6.00 $ 2.00 The Quarter Ended* HIGH LOW June 30, 2013 $ 4.00 $ 2.00 September 30, 2013 $ 6.00 $ 1.45 December 31, 2013 $ 1.50 $ 1.11 March 31, 2014 $ 1.75 $ 0.10 Transfer Agent Shares of our common stock are issued in registered form. Continental Stock Transfer and Trust Company, 17 Battery Place 8th Floor, New York, New York 10004 (Telephone, 800-509-5586; Email: cstmail@continentalstock.com ) is our registrar and transfer agent for shares of our common stock. Holders of Common Stock As of March 31, 2014, there were 403 holders of record of our common stock. As of such date, 22,723,148 shares of our common stock were issued and outstanding. Dividends We have not paid any cash dividends on our common stock and have no intention of paying any dividends on the shares of our common stock. Our current policy is to retain earnings, if any, for use in our operations and in the development of our business. Our future dividend policy will be determined from time to time by our Board of Directors. Our Board of Directors has authorized the issuance of 5,000,000 Series G Preferred shares for $5,000,000 which provides an annual eight percent (8%) dividend to be paid annually which was sold in a private placement Regulation D Rule 506 offering. The Company has sold 1,247,250 shares within this offering and the annual dividend is approximately$100,000 assuming none of the shareholders convert. Our Board of Directors has authorized the issuance of 10,000,000 Series H Preferred shares for $10,000,000 which provides for an annual nine percent (9%) dividend to be paid annually which we intend to sell in a private placement Regulation D Rule 506 offering. The Company will authorize payment of the dividend associated with the preferred stock when due, as provided for in the Certificate of Designation. Securities Authorized for Issuance under Equity Compensation Plans or Individual Compensation Arrangements Stock Incentive Plan On August 11, 2013, our stockholders approved the 2013 Stock Incentive Plan. As of the date of this registration statement no stock under the terms of the plan had been granted to employees, directors, officers and consultants of our Company. 17 The purpose of the 2013 Stock Incentive Plan is to retain the services of valued key employees and consultants of our company and such other persons as will be select in accordance with the 2013 Stock Incentive Plan, and to encourage such persons to acquire a greater proprietary interest in our company, thereby strengthening their incentive to achieve the objectives of the shareholders of our company, and to serve as an aid and inducement in the hiring of new employees and to provide an equity incentive to consultants. We are authorized to issue up to 5,000,000 shares of our common stock under the provisions of the plan. We intend to file an S-8 Registration Statement to register the common stock authorized for issuance under the plan. Eligibility of Participation Directors , officers, executive, managerial, administrative and professional employees of the Company and/or its subsidiaries, and consultants, independent contractors, attorneys and advisors who provide services to the Company and/or its subsidiaries (referred to as “key persons”) are eligible to participate in the incentive plan. The selection of eligible participants is within the discretion of the Administrator. Administration by Board of Directors . The Plan shall be administered by the Compensation Committee of the Company's Board of Directors, if any, and if no Compensation Committee then exists, the Plan shall be administered by the full Board of Directors (the "Administrator"). The Administrator shall have the authority (i) to exercise all of the powers granted to it under the Plan, (ii) to construe, interpret and implement the Plan and any Award Agreements (as hereinafter defined) executed pursuant to Section 2.1 in its sole discretion with all such determinations being final, binding and conclusive, (iii) to prescribe, amend and rescind rules and regulations relating to the Plan, including rules governing its own operations, (iv) to make all determinations necessary or advisable in administering the Plan, and (v) to correct any defect, supply any omission and reconcile any inconsistency in the Plan. Administrator Action . Actions of the Administrator shall be taken by the vote of a majority of its members. Any action may be taken by a written instrument signed by a majority of the Administrator members, and action so taken shall be fully as effective as if it had been taken by a vote at a meeting. Except to the extent prohibited by applicable law or the applicable rules of a stock exchange, the Administrator may allocate all or any portion of its responsibilities and powers to any one or more of its members and may delegate all or any part of its responsibilities to any person or persons selected by it, and may revoke any such allocation or delegation at any time. Types of Awards The incentive plan provides for incentive stock options, non-qualified stock options, restricted and unrestricted stock, stock appreciation rights and performance shares. Awards may be granted singly, in combination, or in tandem, as determined by the Board. The Board of Directors may amend, suspend or modify the incentive plan at any time, except as limited by the terms of the incentive plan. Stock Option Grants The Administrator may grant options qualifying as incentive stock options under the Internal Revenue Code and nonqualified stock options. The term of an option will be fixed by the Administrator, but will not exceed ten years (or five years in the case of an incentive stock option granted to a person beneficially owning shares representing 10% or more of the total combined voting power of all classes of stock of the Company, referred to as a 10% shareholder). The option price for any option will not be less than the fair market value of common stock on the date of grant (or 110% of the fair market value in the case of an incentive stock option granted to a 10% shareholder). Generally, the fair market value will be the closing price of the common stock on the applicable trading market. Payment for shares purchased upon exercise of a stock option must be made in full at the time of purchase. Payment may be made in cash; with the consent of the Administrator, by the transfer to the Company of shares having a fair market value equal to the option exercise price; if provided for in the applicable option agreement and to the extent permitted by law, by delivery of a full-recourse and sufficiently collateralized promissory note in such amount and on such terms as determined by the Administrator; or at the discretion of the Administrator and to the extent permitted by law, by such other provision, consistent with the terms of the incentive plan, as the Administrator may prescribe from time to time. Restricted and Unrestricted Stock The Administrator is authorized to grant restricted and unrestricted stock. Restricted stock is a grant of shares of common stock which may not be sold or disposed of and which shall be subject to such risks of forfeiture and other restrictions as the Administrator may impose. Upon the issuance of such a restricted stock award, the grantee shall have the rights of a shareholder with respect to the restricted stock, subject to: (i) the non-transferability restrictions and forfeiture provision described the incentive plan; (ii) in the Administrator’s discretion, to a requirement that any dividends paid on such shares shall be held in escrow until all restrictions on such shares have lapsed; and (iii) any other restrictions and conditions contained in the applicable restricted stock agreement. Shares of restricted stock may not be sold, assigned, transferred, pledged or otherwise encumbered or disposed of except as otherwise specifically provided in the incentive plan or the applicable restricted stock agreement. The Administrator may grant, or sell at a purchase price at least equal to par value, shares of common stock free of restrictions under the incentive plan, subject to such forfeiture provisions as the Administrator shall determine in its sole discretion. Unrestricted stock grants may be thus granted or sold in respect of past services or other valid consideration. A participant granted restricted stock generally has all of the rights of a shareholder of the Company, unless otherwise determined by the Administrator. Performance Shares The Administrator may grant performance share awards to such key persons, and in such amounts and subject to such vesting and forfeiture provisions and other terms and conditions, as the Administrator shall in its sole discretion determine, subject to the provisions of the incentive plan. Such an award shall entitle the grantee to acquire shares of common stock, or to be paid the value thereof in cash, as the Administrator shall determine, if specified performance goals are met. The grantee of a performance share award will have the rights of a stockholder only as to shares for which a stock certificate has been issued pursuant to the award and not with respect to any other shares subject to the award. 18 Adjustments The number and class of shares available under the incentive plan and the terms of outstanding awards may be adjusted by the Administrator to prevent dilution or enlargement of rights in the event of various changes in the capitalization of the Company. Amendment of the Incentive Plan The Board has the right and power to amend the incentive plan, without the consent of the participants. The Board may not amend the incentive plan, however, in a manner that would impair or adversely affect the rights of the holder of an award without the holder’s consent. The Company will obtain shareholder approval if an amendment increases the aggregate number of shares that may be issued pursuant to incentive stock options or changes the class of employees eligible to receive such options, or materially increases the benefits under the incentive plan to persons whose transactions in common stock are subject to Section 16(b) of the Exchange Act or increases the benefits under the incentive plan to someone who has is eligible to receive awards under the incentive plan, materially increases the number of shares that may be issued to such persons, materially modifies the eligibility requirements affecting such persons or as otherwise required by applicable law, regulation or rule. Termination of the Incentive Plan The incentive plan may be terminated at any time by the Board. Termination will not in any manner impair or adversely affect any benefit outstanding at the time of termination. The incentive plan will expire on the first anniversary of its approval by the Board. Administrator’s Right to Modify Benefits Any stock option granted may be converted, modified, forfeited, or canceled, in whole or in part, by the Administrator if and to the extent permitted in the incentive plan or in the applicable agreement entered into in connection with an award or with the consent of the participant to whom the award was granted. The Corporation's 2013 Stock Incentive Plan is an exhibit to this prospectus. Individual Compensation Arrangements Our three principal officers, Messrs. Hagler, Westmoreland and May have employment agreements that provide for a base salary of $50,000 per month, with a minimum cash payment of $10,000 per month. If the cash payment is below $50,000, but above $25,000, each will receive an annual grant of 100,000 shares of our common stock. If the payment is above $10,000, but less than $25,000 each will receive an annual grant of 200,000 shares of our common stock. 19 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited consolidated financial statements and notes thereto for the fiscal years ended December 31, 2013 and2012, included elsewhere in this prospectus. The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains “forward-looking statements”. Forward-looking statements are generally written in the future tense and/or are preceded by words such as “may,” “should,” “forecast,” “could,” “expect,” “suggest ,” “believe,” “anticipate,” “intend,” “plan,” or other similar words. The forward-looking statements contained in this prospectus involve a number of risks and uncertainties, many of which are outside of our control. Factors that could cause actual results to differ materially from projected results include, but are not limited to, those discussed in “Risk Factors” elsewhere in this prospectus. Although we believe that the assumptions underlying the forward-looking statements contained in this prospectus are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements will be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that the results or conditions described in such statements or our objectives and plans will be achieved. Furthermore, past performance in operations and share price is not necessarily indicative of future performance. Except as required by applicable laws including the securities laws of the United States, we disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Our Business We are an oil and gas exploration and production company. We acquire oil and gas leases from landowners in geographical locations which we believe have the potential for the successful drilling of new wells to locate commercial quantities of oil and gas or which have existing wells which we believe can be rehabilitated or stimulated to produce additional quantities of hydrocarbons. Once the wells are drilled or acquired we operate the wells to manage their production and market the oil and gas produced. We also receive fees to operate wells not owned by us. RESULTS OF OPERATIONS For the year ended December 31, 2013 compared to year ended December 31, 2012: During the year ended December 31, 2013, production decreased 307 barrels of oil as compared to 26,413 sold in 2012. During the year ended December 31, 2013, we produced an additional 17,734 MCFs of gas as compared to 134,736 sold in 2012. Our average price per barrel sold during 2013 increased by $2.95 from the $90.86 in 2012. Our average price per MCF (adjusted for liquids content) sold during 2013 decreased by $1.12 from the $9.51 in 2012. These items increased our revenues from oil in 2013 by $49,000 and decreased our revenues from gas in 2013 by $3,000. Net Production Price Revenue Net Cash Oil Gas Oil Gas ($) Oil ($) Gas ($) Total ($) Taxes ($) LOE ($) ($) For the year ended December 31, 2012 26,413 134,736 90.86 9.51 2,400,000 1,282,000 3,682,000 177,000 1,114,000 2,391,000 For the year ended December 31, 2013 26,106 152,470 93.81 8.39 2,449,000 1,279,000 3,728,000 199,000 Variance 49,000 (33,000) Revenue. During the year ended December 31, 2013 the Company generated revenues of $3,622,000, a decrease of $2,886,000 or 44% as compared to the same period last year. The Company had decreased revenues through drilling services to third parties. The Company has determined to pursue development of their own assets rather than to drill and complete other parties properties resulting in the drastic decline in total revenues. During the year ended December 31, 2013 the Company generated revenues from oil and gas sales of $3,728,000 an increase of $46,000 or 1% as compared to the same period last year. The Company had no revenues through drilling services to third parties generating a decrease of $2,746,000. The Company has determined to pursue development of their own assets rather than to drill and complete other parties properties. Total Expenses. During theyear ended December 31, 2013, total expenses, which are comprised of depreciation, operating costs and general and administrative expenses, were $7,025,000 compared to $4,717,000 during the same period in 2012. This change represents an increase of $2,308,000 or 49%. The increase is primarily due to increased professional and legal fees as a result of ongoing litigation and the costs of becoming a public entity. The company also incurred losses on turn key contracts in the year ended December 31, 2013 as a result of third party drilling that took place in 2012. Three months ended March 31, 2014 compared to three months ended March 31, 2013 Revenue. During the three months ended March 31, 2014, the Company generated revenues of 1,031,000, an increase of $179,000 or 21%compared to the same quarter last year. The Company’s revenues increased primarily due to increases in commodity prices. The Company generated revenues from oil and gas sales of $1,109,000, an increase of $323,000 or 41%. This increase is primarily due to an increase in commodity prices. The Company sold 7,111 net bbl at an average price of $95.15 during the quarter ended March 31, 2014 compared to 5,502 net bbl at an average price of 90.86 during the same time period in 2013. The Company sold 31,075 net mcf at an average price of $9.92 during the quarter ended March 31, 2014 compared to 36,141 net mcf at an average price of $7.99 during the same time period in 2013. Total Expenses. During the three months ended March 31, 2014, total expenses, which are comprised of depreciation, operating costs and general and administrative expenses, were $940,000 compared to $1,093,000 during the three months ended March 31, 2013. This change represents a decrease of $153,000 or 14%. The decrease is primarily due to a reduction of General and Administrative Expenses. 20 LIQUIDITY AND CAPITAL RESOURCES Summary of Cash Flows. Net cash used in operating activities of ($1,654,000) for the year ended December 31, 2013 decreased from cash provided by operations of $1,571,000 during the same period in 2012. This change represents a decrease of $3,225,000. The decrease is primarily due to the decrease in net income of 4,944,000 due to the lack of income from third party drilling and increased expenses as a result of ongoing litigation and the costs of becoming a public entity. Net cash used in investing activities of $871,000 was utilized to develop our oil and gas assets during the year 2013 and acquire additional proved producing properties in our core areas. This is a decrease of $1,254,000 from the same period in 2012. Net cash provided by (used in) financing activities increased by $2,937,000 as the Company generated a considerable amount of cash through equity sales of the Company’s preferred stock as well as additional borrowings on our line of credit with GreenBank. Net cash provided by operating activities of $4,000 for the first three months of 2014 increased by $488,000 compared to the same time period in 2013. The increase is a result of the reduction in net loss for the quarter due to increased oil and natural gas sales. Net cash used in investing activities of $124,000 was utilized to develop our oil and gas assets during the first three months of 2014. This is a decrease of $587,000 from the first three months of 2013. Net cash used in financing activities in the first three months of 2014 of $118,000 related to repayments on our line of credit. This was a decrease from our net cash provided by financing activities of $1,288,000 during the first three months of 2013. Since inception we have funded our operations primarily through equity and debt financings and we expect that we will continue to fund our operations through the equity and debt financing. We currently intend to raise our needed additional working capital primarily through private placement offerings of our common and preferred stock. However we may also consider doing a public offering as an alternative. There can be no assurance that any private or public offering we may undertake will be successful or raise sufficient capital to fund our business plan. If we raise additional financing by issuing common stock, our existing stockholders’ ownership will be diluted. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. There is no assurance that we will be able to maintain operations at a level sufficient for investors to obtain a return on their investment in our common stock. On June 27, 2013, we completed the sale of our subsidiary ANC Holdings, Inc. The subsidiary's primary business was as an electronic commerce company engaged in healthcare transaction processing for the medical and dental industries by means of the internet. Its proprietary software enabled communication of data between healthcare payers and their provider networks for the purpose of conducting administrative transactions required to effect financial reimbursement for the healthcare services delivered to patients by the providers. Management had determined that the operation was currently not profitable and continued to need additional cash through loans to fund its operations. The current debt holders agreed to purchase all the issued shares of ANC from us in return for all the ANC outstanding debt including all principal and accrued interest through the date of sale in the amount of $1,542,000. Our management and Board of Directors approved the sale on the terms offered and the transaction closed on the date the Stock Purchase Agreement was executed. Future Financing We will require additional financing to fund our planned operations, including further development of our current leases through the drilling of additional wells and the acquiring of additional leases in geographical locations which we believe have potential for successful exploration. We estimate that to develop our current undeveloped properties that we will need approximately 50 million dollars to drill and complete wells and provide the necessary infrastructure. The Company will need approximately 10 million dollars within the next two yearsfor further development of our current properties. The remaining 40 million dollars will be needed in the next three to eight years thereafter. 21 Other than our rights related to the Greenbank loan, there can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. If we are not able to obtain the additional financing on a timely basis, if and when it is needed, we will be forced to delay or scale down some or all of our research and development activities or perhaps even cease the operation of our business. Since inception we have funded our operations primarily through equity and debt financings and we expect that we will continue to fund our operations through the equity and debt financing. We currently intend to raise our needed additional working capital primarily through private placement offerings of our common and preferred stock. However we may also consider doing a public offering as an alternative. There can be no assurance that any private or public offering we may undertake will be successful or raise sufficient capital to fund our business plan. If we raise additional financing by issuing common stock, our existing stockholders’ ownership will be diluted. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. There is no assurance that we will be able to maintain operations at a level sufficient for investors to obtain a return on their investment in our common stock. Off-Balance Sheet Arrangements From time-to-time, we enter into off-balance sheet arrangements and transactions that can give rise to off-balance sheet obligations. As of December 31, 2013, the off-balance sheet arrangements and transactions that we had entered into included operating lease agreements, personal guarantees of our line of credit with Greenbank by three of the officers and majority stockholders and gas transportation commitments. The Company does not believe that these arrangements are reasonably likely to materially affect its liquidity or availability of, or requirements for, capital resources currently or in the future. Application of Critical Accounting Policies Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. These estimates and assumptions are affected by management’s application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financials. We base our assumptions and estimates on historical experience and other sources that we believe to be reasonable at the time. Actual results may vary from our estimates due to changes in circumstances, politics, global economics, general business conditions and other factors. Our significant estimates are related to the valuation of warrants and options. There are accounting policies that we believe are significant to the presentation of our financial statements. The most significant of these accounting policies relates to the accounting for our research and development expenses and stock-based compensation expense. Stock-based Compensation We account for all stock-based payments and awards under the fair value based method. Stock-based payments to non-employees are measured at the fair value of the consideration received, or the fair value of the equity instruments issued, or liabilities incurred, whichever is more reliably measurable. The fair value of stock-based payments to non-employees is periodically re-measured until the counterparty performance is complete, and any change therein is recognized over the vesting period of the award and in the same manner as if we had paid cash instead of paying with or using equity based instruments. The cost of the stock-based payments to non-employees that are fully vested and non-forfeitable as at the grant date is measured and recognized at that date, unless there is a contractual term for services in which case such compensation would be amortized over the contractual term. We account for the granting of share purchase options to employees using the fair value method whereby all awards to employees will be recorded at fair value on the date of the grant. The fair value of all share purchase options are expensed over their vesting period with a corresponding increase to additional capital surplus. Upon exercise of share purchase options, the consideration paid by the option holder, together with the amount previously recognized in additional capital surplus, is recorded as an increase to share capital. We use the Black-Scholes option valuation model to calculate the fair value of share purchase options at the date of the grant. Option pricing models require the input of highly subjective assumptions, including the expected price volatility. Changes in assumptions can materially affect the fair value estimate and therefore the Black-Scholes model does not necessarily provide a reliable single measure of the fair value of our share purchase options. 22 OUR BUSINESS Consistent with our view of the industry our primary focus is to acquire additional producing oil and gas leases and wells, and acquire additional oil and gas prospect leases. In the past we have primarily acquired producing oil and gas properties with opportunities for future development and contracted well operations to contractors. Our new focus is a change in our business philosophy but one which we believe is better responsive to the oil and gas business opportunities available to us. During 2011 we were able to acquire CoreTerra Operating, LLC a Texas limited liability company which is now a wholly owned subsidiary of the Company. CoreTerra is located in Pampa Texas and acts as our primary operator and properties manager for our oil and gas properties. Our operating company may from time to time, drill and act as a contract operator for third party wells. We receive fees both for the drilling of the well and once the well is completed monthly fees for acting as the operator. We have found this beneficial not only from a revenue basis but also by expanding our knowledge base of different production fields. However as stated previously, we are currently concentrating on developing our own wells and therefore we are unlikely to receive drilling fees in the near future. We do however continue to receive some fees for those wells we do not own but act as a contract operator. Since 2000, our efforts have focused primarily on the development of oil and gas reserves in Texas. The Company has acquired or divested over100 wells in this region, and has over 200 undeveloped locations on over 6000 acres of leased oil and gas property and additional leasing activities are on-going. A complete list of the oil and gas properties the Company currently owns or in which it has an interest is contained in the "Properties" section below. While Liquid Natural Gas (LNG) may represent the future in natural gas the near term trend is for natural gas prices to stay low and are unlikely to climb above $5.50 per mcf in the near future. Consequently while the Company will continue to take advantage of values in assets located in gas producing areas our main focus, for the foreseeable future, will be to continue to acquire new assets and develop our current assets in those geographical locations which produce primarily crude oil. We believe that the price of crude oil which is currently priced at over $100 per bbl will continue close to that level for the next few years. Business Strategy Our goal is to build long-term stockholder value by growing reserves and production revenues in a cost-efficient manner. To accomplish our goal, we plan to carry out a balanced program of (1) developing our multi-year inventory in the Brown Dolomite oil and gas properties near Pampa, Texas, and expand into other areas such as the Permian Basin and Wolfcamp oil shale play (2) operating as a low-cost producer, (3) pursuing strategic, complementary acquisitions and (4) maintaining financial flexibility. The following are key elements of our strategy: ● Develop our properties . We believe we have a large inventory of drilling locations on our 1,422 undeveloped acres that provide us the ability to continue to increase production and reserves at a competitive cost. In addition the primary geological formation for our future development efforts, the Brown Dolomite, typically yields wells with a historical 40 year productive life. Consequently the Company will pursue development of their own properties rather than act as a contract driller/operator for third parties as we have done in the past. We plan to dedicate substantially all of our 2014 and 2015 exploration and development drilling budget to our current owned properties. Focusing on our regional approach allows us to develop operating, technical and regional expertise important to interpreting geological and operating trends, enhancing production rates and maximizing well recovery. ● Operate our properties as a low-cost producer . We strive to minimize our operating costs by concentrating our assets within geographic areas where we can consolidate operating control and, thus, create operating efficiencies. We operate 97% of our reserve base and plan to continue to operate a substantial portion of our producing properties in the future. Operating control allows us to better manage timing and risk as well as the cost of exploration and development, drilling and ongoing operations. ● Acquire strategic, complementary assets . TransCoastal targets the acquisition of mature assets in oil & gas fields which display long-lived, high-quality production, heavily weighted in oil and/or liquids rich natural gas production. We evaluate acquisitions based on decline profiles, reserve life and seek to take advantage of any operational in-efficiencies of the target operator. TransCoastal predominantly values the targets discounted cash flows from its proved developed producing category. TransCoastal requires the acquisition targets to have long term production histories with relatively predictable decline curves. Ideally, acquisition targets reserves remain largely underdeveloped and possess multiple Proved Un-developed (PUD) locations with what management believes are low-risk development opportunities. TransCoastal attempts to diminish the effects of potentially declining commodity prices by hedging up to 90% of its forecasted cash flows from operations. We do this in the form of swaps, collars or put options. Development and Exploration Activities Economic factors prevailing in the oil and gas industry change from time to time. The uncertain nature and trend of economic conditions and energy policy in the oil and gas business generally make flexibility of operating policies important in achieving desired profitability. We intend to evaluate continuously all conditions affecting our potential activities and to react to those conditions, as we deem appropriate from time to time by engaging in businesses we believe will be the most profitable for us. Given the current high price for crude oil and the lower price for natural gas we currently are concentrating our acquisitions in the Texas panhandle and other oil producing areas of Texas. 23 In addition, in order to finance future development and exploration activities, we will be seeking additional equity and debt funding and we may sponsor or manage public or private partnerships depending upon the number, size and economic feasibility of our generated prospects, the level of participation of industry partners and various other factors. However, potential investors should note that there can be no assurance that we will be able to enter into such financing arrangements or that if we are able to enter into such arrangements, we will be able to achieve any profitability as a result of our operations. Subsidiaries CoreTerra Operating LLC, a Texas limited liability company, a wholly-owned subsidiary of the Company, is a licensed and bonded oil and gas operator in Texas and is registered with the Texas Railroad Commission. CoreTerra Operating is responsible for drilling and production of all of TransCoastal’s oil and gas properties. Significant Debt Instruments Currently, the Company’s debt consists of a $16,700,000 loan with Green Bank, N.A. (“Green Bank”).The Note is not in compliance as of 3/31/2014with Green Bank's requirements and covenants. The note matures June 1, 2015. Stuart G. Hagler, W.A. Westmoreland, and David J. May, are officers and directors of the Company and all three provide personal guarantees on our debt. Governmental Regulations Both state and federal authorities regulate the extraction, production, transportation, and sale of oil, gas, and minerals. The executive and legislative branches of government at both the state and federal levels have periodically proposed and considered proposals for establishment of controls on alternative fuels, energy conservation, environmental protection, taxation of crude oil imports, limitation of crude oil imports, as well as various other related programs. If any proposals relating to the above subjects were to be enacted, we cannot predict what effect, if any, implementation of such proposals would have upon our operations. A listing of the more significant current state and federal statutory authority for regulation of our current operations and business are provided below. Federal Regulatory Controls Historically, the transportation and sale of natural gas in interstate commerce have been regulated by the Natural Gas Act of 1938 (the ("NGA"), the Natural Gas Policy Act of 1978 (the "NGPA") and associated regulations by the Federal Energy Regulatory Commission ("FERC"). The Natural Gas Wellhead Decontrol Act (the "Decontrol Act") removed, as of January 1, 1993, all remaining federal price controls from natural gas sold in "first sales." The FERC’s jurisdiction over natural gas transportation was unaffected by the Decontrol Act. In 1992, the FERC issued regulations requiring interstate pipelines to provide transportation, separate or "unbundled," from the pipelines’ sales of gas (Order 636). This regulation fostered increased competition within all phases of the natural gas industry. In December 1992, the FERC issued Order 547, governing the issuance of blanket market sales certificates to all natural gas sellers other than interstate pipelines, and applying to non-first sales that remain subject to the FERC’s NGA jurisdiction. These orders have fostered a competitive market for natural gas by giving natural gas purchasers access to multiple supply sources at market-driven prices. Order No. 547 increased competition in markets in which we sell our natural gas. Recently a new wave of legislation and regulation at the federal level has been initiated. Our operations are subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Without limiting the generality of the foregoing, these laws and regulations may: ● require the acquisition of a permit before drilling commences; ● restrict the types, quantities and concentration of various substances that can be released into the environment from drilling and production activities; 24 ● limit or prohibit drilling activities on certain lands lying within wilderness, wetlands, and other protected areas; ● require remedial measures to mitigate pollution from former operations, such as plugging abandoned wells; and ● impose substantial liabilities for pollution resulting from our operations. Our operations use hydraulic fracturing to drill new oil and gas wells. Hydraulic fracturing is a process that is used to release hydrocarbons, particularly natural gas, from certain geological formations. The process involves the injection of water (typically mixed with significant quantities of sand and small quantities of chemical additives) under pressure into the formation to fracture the surrounding rock and stimulate movement of hydrocarbons through the formation. The process is typically regulated by state oil and gas commissions and has been exempt (except when the fracturing fluids or propping agents contain diesel fuels) since 2005 from United States federal regulation pursuant to the Safe Drinking Water Act. The EPA is conducting a comprehensive study of the potential environmental impacts of hydraulic fracturing activities, and a committee of the United States House of Representatives is also conducting an investigation of hydraulic fracturing practices. The results of the EPA study and House investigation could lead to restrictions on hydraulic fracturing. The EPA is currently working on new guidance for application of the Safe Drinking Water Act permits for drilling or completing processes that use fracturing fluids or propping agents containing diesel fuels. In addition, the EPA proposed regulations under the federal Clean Air Act in July 2011 regarding certain criteria and hazardous air pollutant emissions from hydraulic fracturing wells and, in October 2011, announced its intention to propose regulations by 2014 under the federal Clean Water Act to regulate wastewater discharges from hydraulic fracturing and other gas production. Legislation has been introduced before Congress to provide for federal regulation of hydraulic fracturing, including, for example, requiring disclosure of chemicals used in the fracturing process or seeking to repeal the exemption from the Safe Drinking Water Act. If adopted, such legislation would add an additional level of regulation and necessary permitting at the federal level and could make it more difficult to complete wells using hydraulic fracturing. Similar laws and regulations with respect to chemical disclosure also exist or are being considered by the United States Department of Interior and in several states, including certain states in which we operate, that could restrict hydraulic fracturing. Future United States federal, state or local laws or regulations could significantly restrict, or increase costs associated with hydraulic fracturing and make it more difficult or costly for producers to conduct hydraulic fracturing operations, which could result in a decline of our exploration and production. New laws and regulations, and new enforcement policies by regulatory agencies, could also expressly restrict the quantities, sources and methods of water use and disposal in hydraulic fracturing and otherwise increase our costs and our customers’ cost of compliance, which could minimize water use and disposal needs even if other limits on drilling and completing new wells were not imposed. Any decline in exploration and production or any restrictions on water use and disposal could result in a decline in our drilling and rework activity and have a material adverse effect on our business, financial condition, results of operations and cash flows. The recent trend toward stricter standards in environmental legislation and regulation is likely to continue. The enactment of stricter legislation or the adoption of stricter regulation could have a significant impact on our operating costs, as well as on the oil and gas industry in general. State Regulatory Controls In each state where we conduct or contemplate oil and gas activities, these activities are subject to various regulations. The regulations relate to the extraction, production, transportation and sale of oil and natural gas, the issuance of drilling permits, the methods of developing new production, the spacing and operation of wells, the conservation of oil and natural gas reservoirs and other similar aspects of oil and gas operations. In particular, the State of Texas (where we have conducted our oil and gas operations to date) regulates the rate of daily production allowable from both oil and gas wells on a market demand or conservation basis. At the present time, no significant portion of our production has been curtailed due to reduced allowables. We know of no proposed regulation that will significantly impede our operations. State Environmental Regulations Our extraction, production and drilling operations are subject to environmental protection regulations established by federal, state, and local agencies. To the best of our knowledge, we believe that we are in compliance with the applicable environmental regulations established by the agencies with jurisdiction over our operations. We are acutely aware that the applicable environmental regulations currently in effect could have a material detrimental effect upon our earnings, capital expenditures, or prospects for profitability. 25 Our competitors are subject to the same regulations and therefore, the existence of such regulations does not appear to have any material effect upon our position with respect to our competitors. The Texas Legislature has mandated a regulatory program for the management of hazardous wastes generated during crude oil and natural gas exploration and production, gas processing, oil and gas waste reclamation and transportation operations. The disposal of these wastes, as governed by the Railroad Commission of Texas, is becoming an increasing burden on the industry. As discussed above the likelihood of increased level of regulations at the federal level will also have a corresponding regulatory action at the state level. Revenues from oil and gas production are subject to taxation by the state in which the production occurred. In Texas, the state receives a severance tax of 4.6% for oil production and 7.5% for gas production. These high percentage state taxes can have a significant impact upon the economic viability of marginal wells that we may produce and require plugging of wells sooner than would be necessary in a less arduous taxing environment. Marketing and Transportation Regulations Sales of natural gas are affected by the availability, terms and cost of transportation. The price and terms for access to pipeline transportation are subject to extensive federal and state regulation. From 1985 to the present, several major regulatory changes have been implemented by Congress and the Federal Energy Regulatory Commission ("FERC") that affect the economics of natural gas production, transportation and sales. In addition, FERC is continually proposing and implementing new rules affecting segments of the natural gas industry, most notably interstate natural gas transmission companies, which remain subject to FERC’s jurisdiction. These initiatives may also affect the intrastate transportation of gas under certain circumstances. The stated purpose of many of these regulatory changes is to promote competition among the various sectors of the natural gas industry and these initiatives generally reflect more light-handed regulation. Our sales of crude oil and condensate are currently not regulated and are made at market prices. In a number of instances, however, the ability to transport and sell such products are dependent on pipelines whose rates, terms and conditions of service are subject to FERC jurisdiction under the Interstate Commerce Act. However, we do not believe that these regulations affect us any differently than other crude oil producers. Acquisition of Other Assets and Leveraging of Assets Acquired The Company intends to acquire additional assets of a similar type and nature as the assets it currently has including new and existing hydrocarbon wells and oil and gas leases. In the event Company is unable to acquire the additional assets it plans to acquire it will take the Company significantly longer to implement profitable revenue producing activities. Any pro forma financial projections would then need to be adjusted to reflect the change in circumstances. If the Company should successfully acquire additional assets the assets may or may not be in the same geographical location as the assets we currently own as the Company reserves the right to acquire assets or operate in any geographic locations management believes, in their sole judgment, to be in the best interest of the Company. Once the Company has acquired the oil and gas assets it intends to acquire, the Company may leverage those assets by borrowing from a financial source and using the assets as collateral. While this strategy will increase the available funds for Company use it will require the Company to pay debt service from its cash flow. There can be no assurance that the Company will be able to achieve its objectives as its plans are dependent upon a number of factors including but not limited to the completion of this registration, the availability of additional debt and equity capital, the performance of the economy, the availability of adequate raw materials, skilled employees and managers and the activities of our competition. 26 Operations Oil and Gas Leases and Wells The Company’s 23 Oil and Gas lease properties consist of approximately 7,310 gross/ 6,065 net acres, which are primarily held by production. The Properties comprise approximately 66 producing wells generating net production of approximately73 bbls/day and 370 mcf/dayduring fiscal year 2013. Cash flow used in operations for TransCoastal for the year ending December 31, 2013 was approximately $1.7 million. The majority of the Company’s asset base is comprised of long life Panhandle hydrocarbon production in wells that all produce oil, natural gas liquids and natural gas. The following is a table showing our developed and undeveloped lease acreage followed by a list and legal description of our oil and gas leases located in the state of Texas and Louisiana. Developed and Undeveloped Acreage Developed Acres Undeveloped Acres Gross Net Gross Net Total: 7,310 6,065 1,422 978 27 Lease Name and Location of TransCoastal Oil and Gas Leases Lease County Abstract Survey Block Section Bell Gray 447 I. & G.N. RR 3 134 Brown Gray 447 I. & G.N. RR 3 152, 137, 128, 138 Brown "A" Gray 447 I. & G.N. RR 3 152, 137, 128, 138 Faith Gray 447 I. & G.N. RR 3 135 Jackson Gray 447 I. & G.N. RR 3 152, 137, 128, 138 Jackson "A" Gray 447 I. & G.N. RR 3 152, 137, 128, 138 Heitholt Gray 447 I. & G.N. RR 3 152, 137, 128, 138 Cobb Gray 447 I. & G.N. RR 3 164, 165, 141, 148 Heaston Gray 447 I. & G.N. RR 3 164, 165, 141, 148 Leopold B,C,A Gray 447 I. & G.N. RR 3 164, 165, 141, 148 Skoag Gray 447 I. & G.N. RR 3 164, 165, 141, 148 Skoag A Gray 447 I. & G.N. RR 3 164, 165, 141, 148 MPS Ellenburger Montague 247 ET RR, CO Pugh Stephens 630, 565, 1592, 330 T&P RR CO 5 4, 1338, 1337, 11 Savell Shelby 385 R. Jarvis Mayfield B&C Hutchinson D&P RR CO R 2, 5 Meers Gray I. & G.N. RR 3 107 Stevenson A Hutchinson D&P RR CO R 2, 5 Gene Borders Shelby Holt, M S Bill Phillips Hutchinson TC RR CO M-24 8 TJ Boney Carson I. & G.N. RR 4 110 Couba DuLarge St. Charles (LA) I. & G.N. RR T-1954 36 The Company currently receives production from 66 wells located on the above leases. Of the 66 wells it operates 63 of the wells through its operating subsidiary CoreTerra. The remaining three wells are operated by unrelated third party operators. The following is a listing of our wells, the lease location and the field name: TYPE OF RESERVE LEASE/WELL NAME FIELD Proved Producing Stevenson 'A' - #2 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #4 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #8 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #9 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #10 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #13 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #16 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #17 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #18 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #20 Panhandle Hutchinson County Fld. Proved Producing Stevenson 'A' - #27 Panhandle Hutchinson County Fld. Proved Producing Faith #1 Panhandle Gray County Field Proved Producing Faith #2 Pan Handle Gray County Field Proved Producing Magic - #3 Panhandle Carson County Field Proved Producing Magic - #4 Panhandle Carson County Field Proved Producing Enserch - #1 Panhandle Carson County Field Proved Producing Cobb - #1 Panhandle Gray County Field Proved Producing Cobb - #4 Panhandle Gray County Field Proved Producing Bell #2 Panhandle Gray County Field Proved Producing Bell #3 Panhandle Gray County Field Proved Producing Bell #4 Panhandle Gray County Field Proved Producing Bell #5 Panhandle Gray County Field Proved Producing Meers L & W - #1 Panhandle Gray County Field Proved Producing Walberg - #1 Panhandle Gray County Field Proved Producing Short - #1 Panhandle Gray County Field Proved Producing Short - #7 Panhandle Gray County Field Proved Producing Saunders - #B-7-7 Panhandle Gray County Field Proved Producing Heaston - #1 Panhandle Gray County Field Proved Producing Heaston - #2 Panhandle Gray County Field Proved Producing Heaston - #3 Panhandle Gray County Field Proved Producing Heaston - #4 Panhandle Gray County Field Proved Producing Heaston - #5 Panhandle Gray County Field Proved Producing Heaston - #6 Panhandle Gray County Field Proved Producing Heaston - #8 Panhandle Gray County Field 28 Proved Producing Heaston - #10 Panhandle Gray County Field Proved Producing Heaston - #12 Panhandle Gray County Field Proved Producing J J Wall - #2 Panhandle Gray County Field Proved Producing J J Wall - #3 Panhandle Gray County Field Proved Producing J J Wall - #6 Panhandle Gray County Field Proved Producing J J Wall - #7 Panhandle Gray County Field Proved Producing J J Wall - #8 Panhandle Gray County Field Proved Producing J J Wall - #10 Panhandle Gray County Field Proved Producing J J Wall - #11 Panhandle Gray County Field Proved Producing J J Wall - #12 Panhandle Gray County Field Proved Producing J J Wall - #14 Panhandle Gray County Field Proved Producing Kinzer - #3 Panhandle Gray County Field Proved Producing Kinzer - #4 Panhandle Gray County Field Proved Producing Leopold 'B' - #2 Panhandle Gray County Field Proved Producing Montague County - Daube #1 Eanes Field Proved Producing Montague County - Donald & Donald #4 Eanes Field Proved Producing Montague County - Donald & Donald #5 Eanes Field Proved Producing Montague County - Donald & Donald #6 Eanes Field Proved Producing Montague County - Kramer #1 Eanes Field Proved Producing Shelby County - Savell A #1H Se Martinsville (James Lime) Field Proved Producing Shelby County - Savell #2H Se Martinsville (James Lime) Field Proved Producing Shelby County - Savell C #3H Se Martinsville (James Lime) Field Proved Producing Stephens County - Pugh #6 (JV1) Moon, Se (Marble Falls) Proved Producing Stephens County - Pugh #7 (JV2) Moon, Se (Marble Falls) Proved Producing Stephens County - Pugh #8 (JV3) Moon, Se (Marble Falls) Proved Producing Stephens County - Pugh #9 (JV4) Moon, Se (Marble Falls) Proved Producing Stephens County - Pugh #10 (JV5) Moon, Se (Marble Falls) Proved Producing Stephens County - Pugh #11 (JV6) Moon, Se (Marble Falls) Proved Producing Stephens County - Pugh #12 (JV7) Moon, Se (Marble Falls) Proved Producing Mostyn 2H Karns County Field Proved Producing Fortenberry 2H Wise County Field Proved Producing Texas Two Step (Vision) Gonzalez County Field Proved Non-Producing Bill Phillips - #1 Panhandle Hutchinson County Fld. Proved Non-Producing Bill Phillips - #2 Panhandle Hutchinson County Fld. Proved Non-Producing Bill Phillips - #3 Panhandle Hutchinson County Fld. Proved Non-Producing Bill Phillips - #4 Panhandle Hutchinson County Fld. Proved Non-Producing Bill Phillips - #5 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #4 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #5 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #9 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #10 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #11 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #12 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #13 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #14 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #15 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #16 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #20 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #21 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #22 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #25 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #26 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #27 Panhandle Hutchinson County Fld. Proved Non-Producing Stevenson 'A' - #28 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #1 Panhandle Hutchinson County Fld. 29 Proved Non-Producing Mayfield 'C' #2 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #3 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #4 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #5 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #6 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #13 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #15 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #16 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'C' #18 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #1 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #2 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #3 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #4 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #5 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #6 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #7 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #8 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #9 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #10 Panhandle Hutchinson County Fld. Proved Non-Producing Mayfield 'B' #11 Panhandle Hutchinson County Fld. Proved Non-Producing WAB - #1 Panhandle Carson County Field Proved Non-Producing WAB - #3 Panhandle Carson County Field Proved Non-Producing WAB - #4 Panhandle Carson County Field Proved Non-Producing Boney - #10 Panhandle Carson County Field Proved Non-Producing Boney - #12 Panhandle Carson County Field Proved Non-Producing Boney - #13 Panhandle Carson County Field Proved Non-Producing Boney - #16 Panhandle Carson County Field Proved Non-Producing Boney - #19 Panhandle Carson County Field Proved Non-Producing Boney - #20 Panhandle Carson County Field Proved Non-Producing Boney - #21 Panhandle Carson County Field Proved Non-Producing Boney - #22 Panhandle Carson County Field Proved Non-Producing Boney - #23 Panhandle Carson County Field Proved Non-Producing Boney - #24 Panhandle Carson County Field Proved Non-Producing Boney - #25 Panhandle Carson County Field Proved Non-Producing Cobb - #5 Panhandle Gray County Field Proved Non-Producing Walberg - #8 Panhandle Gray County Field Proved Non-Producing Walberg - #9 Panhandle Gray County Field Proved Non-Producing Walberg - #11 Panhandle Gray County Field Proved Non-Producing Short - #4 Panhandle Gray County Field Proved Non-Producing Short - #6 Panhandle Gray County Field Proved Non-Producing Short 'B' #2 Panhandle Gray County Field Proved Non-Producing Short 'A' #1 Panhandle Gray County Field Proved Non-Producing Short 'A' #4 Panhandle Gray County Field Proved Non-Producing Heaston - #7 Panhandle Gray County Field Proved Non-Producing Heaston - #8 Panhandle Gray County Field Proved Non-Producing Heaston - #9 Panhandle Gray County Field Proved Non-Producing J J Wall - #1 Panhandle Gray County Field Proved Non-Producing J J Wall - #4 Panhandle Gray County Field Proved Non-Producing J J Wall - #6 Panhandle Gray County Field Proved Non-Producing J J Wall - #9 Panhandle Gray County Field Proved Non-Producing Leopold 'B' - #1 Panhandle Gray County Field Proved Non-Producing Leopold 'B' - #3 Panhandle Gray County Field Proved Non-Producing Leopold 'B' - #4 Panhandle Gray County Field Proved Non-Producing Leopold 'B' - #5 Panhandle Gray County Field Proved Non-Producing Leopold 'B' - #6 Panhandle Gray County Field Proved Non-Producing Leopold 'B' - #7 Panhandle Gray County Field Proved Non-Producing Leopold 'B' - #8 Panhandle Gray County Field Proved Non-Producing Heithold - #102 Panhandle Gray County Field Proved Non-Producing Heithold - #103 Panhandle Gray County Field 30 Proved Non-Producing Heithold - #106 Panhandle Gray County Field Proved Non-Producing Heithold - #107 Panhandle Gray County Field Proved Non-Producing Brown - #204 Panhandle Gray County Field Proved Non-Producing Brown - #205 Panhandle Gray County Field Proved Non-Producing Brown - #207 Panhandle Gray County Field Proved Non-Producing Brown - #208 Panhandle Gray County Field Proved Non-Producing Brown - #210 Panhandle Gray County Field Proved Non-Producing Brown - #212 Panhandle Gray County Field Proved Non-Producing Brown - #213 Panhandle Gray County Field Proved Non-Producing Brown - #214 Panhandle Gray County Field Proved Non-Producing Brown - #216 Panhandle Gray County Field Proved Non-Producing Brown - #217 Panhandle Gray County Field Proved Non-Producing Brown - #218 Panhandle Gray County Field Proved Non-Producing Jackson - #306 Panhandle Gray County Field Proved Non-Producing Crow - #401 Panhandle Gray County Field Proved Non-Producing Crow - #404 Panhandle Gray County Field Proved Non-Producing Crow - #407 Panhandle Gray County Field Proved Non-Producing Crow - #410 Panhandle Gray County Field Proved Non-Producing Brown 'A' #501 Panhandle Gray County Field Proved Non-Producing Brown 'A' #502 Panhandle Gray County Field Proved Non-Producing Brown 'A' #504 Panhandle Gray County Field Proved Non-Producing Brown 'A' #505 Panhandle Gray County Field Proved Non-Producing Brown 'A' #506 Panhandle Gray County Field Proved Non-Producing Brown 'A' #507 Panhandle Gray County Field Proved Non-Producing Leopold 'A' #1 Panhandle Gray County Field Proved Non-Producing Leopold 'A' #2 Panhandle Gray County Field Proved Non-Producing Leopold 'A' #4 Panhandle Gray County Field Proved Non-Producing Leopold 'A' #6 Panhandle Gray County Field Proved Non-Producing Leopold 'A' #7 Panhandle Gray County Field Proved Non-Producing Leopold 'A' #8 Panhandle Gray County Field Proved Non-Producing Leopold 'C' #1 Panhandle Gray County Field Proved Non-Producing Leopold 'C' #2 Panhandle Gray County Field Proved Non-Producing Leopold 'C' #3 Panhandle Gray County Field Proved Non-Producing Leopold 'C' #4 Panhandle Gray County Field Proved Non-Producing Leopold 'C' #5 Panhandle Gray County Field Proved Non-Producing Skoog #1 Panhandle Gray County Field Proved Non-Producing Skoog #2 Panhandle Gray County Field Proved Non-Producing Skoog #3 Panhandle Gray County Field Proved Non-Producing Skoog #4 Panhandle Gray County Field Proved Non-Producing Skoog 'A' #1 Panhandle Gray County Field Proved Non-Producing Skoog 'A' #1 Panhandle Gray County Field Proved Non-Producing Skoog 'A' #1 Panhandle Gray County Field Proved Non-Producing Skoog 'A' #1 Panhandle Gray County Field Proved Non-Producing Montague County - Daube #2 Eanes Field Proved Non-Producing Shelby County - Gene Borders #2H Angie, James Lime Salt Water Disposal Well Stevenson 'A' - #14 Panhandle Hutchinson County Fld. Salt Water Disposal Well Magic - #2 Panhandle Carson County Field Salt Water Disposal Well Cobb - #2 Panhandle Gray County Field Salt Water Disposal Well Walberg - #9 Panhandle Gray County Field Salt Water Disposal Well Short #2 Panhandle Gray County Field Salt Water Disposal Well J J Wall - #5W Panhandle Gray County Field Salt Water Disposal Well Kinzer - #2W Panhandle Gray County Field Salt Water Disposal Well Brown - #211G Panhandle Gray County Field Salt Water Disposal Well Crow - #406 Panhandle Gray County Field Undeveloped Acreage St. Charles Parrish, LA - 170 acres Herbert Sand Undeveloped Acreage Shelby County - Savell Area - 752 acres Angie, James Lime Depth Undeveloped Acreage Shelby County - Gene Borders Area - 500 acres Haynesville Depth 31 From the above wells the Company receives certain hydrocarbon production in the form of oil, natural gas and condensates which it markets to third party purchasers. The following chart lists our net production, total sales and average price we experienced from our wells in the last two fiscal years: Year Ended December 31, Net Production: Oil (Bbl) Natural Gas (Mcf) Barrel of Oil Equivalent (Boe) Productive Wells 66 58 Oil and Natural Gas Sales: Oil (in thousands) $ $ Natural Gas (in thousands) $ $ Total (thousands) $ $ Average Sales Price: Oil ($ per Bbl) $ $ Natural Gas ($ per Mcf) $ $ Barrel of Oil Equivalent ($ per Boe) $ $ Oil and Natural Gas Costs: Lease Operating Expenses (in thousands) $ $ Production taxes (in thousands) $ $ Other operating expenses (in thousands) - - Average production cost per Boe $ $ As part of our ongoing business we continue to develop the potential of our existing leases primarily through the drilling of new wells. The following table displays our development costs for the last two fiscal years: (in thousands) Year Ended December 31, Unproved prospects $ 0 $ 0 Proved prospects $ $ Development and exploration costs $ $ Total asset retirement cost incurred $ 37 1 Total consolidated operations $ $ 32 Oil and Natural Gas Reserves Controls Over Reserve Report Preparation Our long term prospects for continuing to extract oil and gas are directly related to our oil and gas reserves. Estimates of proved reserves at December 31, 2013, were prepared by PeTech Enterprises, Inc., independent petroleum consultants, a Texas registered engineering firm. The technical person responsible for preparing the reserve estimates is an independent petroleum engineer and geoscientist that meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. Specifically, our reserve report was prepared by Mr. Amiel David PhD, a Texas registered petroleum engineer with over 40 years of field experience. Mr. David has a Doctorate from Stanford University in Petroleum Engineering, an MBA from the University of Pittsburgh, an MSE in Chemical Engineering from the University of Pennsylvania and a Bachelor's of Science Degree in Petroleum Engineering from the University of Tulsa. The reserve report is then reviewed and approved by our in-house petroleum engineers and geoscientists. The reserve report was prepared as of December 31, 2013, under United States Securities and Exchange Commission pricing requirements. The 2013 reserve report summary is an exhibit to this prospectus. Estimated Proved Natural Gas and Oil Reserves: Net natural gas reserves (MMcf): Proved developed 6,609 Proved undeveloped 3,894 Total 10,503 Net oil reserves (MBbls): Proved developed 3,313 Proved undeveloped 3,303 Total 6,616 Estimated Present Value of Net Proved Reserves: PV-10 value (in thousands) Proved developed 106,316 Proved undeveloped 98,397 Total 204,703 Prices Used in Calculating Reserves: Natural gas (per Mcf) 3.67 After adjustments for liquids and BTU content 9.52 Oil (per Bbl) 96.94 After adjustments for liquids and BTU content 95.75 33 The following table is a tabular representation of the estimate for our proved developed and proved undeveloped reserves: Crude Oil (Bbl) Natural Gas (Mcf) PROVED-DEVELOPED AND PROVED UNDEVELOPED RESERVES PROVED-DEVELOPED AND UNDEVELOPED RESERVES 6,720,020 10,674,620 December 31, 2011 Revisions of previous estimates (325,517 ) (454,154 ) Extensions and discoveries 20,730 150,320 Acquisitions of reserves (26,413 ) (134,736 ) Production 6,388,820 10,236,050 December 31, 2012 245,536 (372,343 ) Revisions of previous estimates Extensions and discoveries 7,760 47,007 Acquisitions of reserves (26,106 ) (152,470 ) Production 6,616,010 10,502,930 December 31, 2013 PROVED DEVELOPED RESERVES December 31, 2013 3,313,400 6,609,080 December 31, 2012 3,357,200 6,323,250 Marketing Our ability to market oil and natural gas often depends on factors beyond our control. The potential effects of governmental regulation and market factors, including alternative domestic and imported energy sources, available pipeline capacity, and general market conditions, are not entirely predictable. Natural gas is generally sold pursuant to individually negotiated gas purchase contracts, which vary in length from spot market sales of a single day to term agreements that may extend several years. Customers who purchase natural gas include marketing affiliates of the major oil and gas companies, pipeline companies, natural gas marketing companies, and a variety of commercial and public authorities, industrial, and institutional end-users who ultimately consume the gas. Gas purchase contracts define the terms and conditions unique to each of these sales. The price received for natural gas sold on the spot market may vary daily, reflecting changing market conditions. The deliverability and price of natural gas are subject to both governmental regulation and supply and demand forces. The Company sells natural gas to one of three customers, Eagle Rock Energy Partners, DCP Midstream, LLC, and Valero. All three customers are well capitalized and regulated. The Company does not anticipate any customer becoming unable to perform under their agreement. Oil produced is sold at the prevailing field price to one or more of a number of unaffiliated purchasers in the area. Generally, purchase contracts for the sale of oil are cancelable on 30 days’ notice. The price paid by these purchasers is an established market or "posted" price that is offered to all producers. Competition We compete with major integrated oil and natural gas companies and independent oil and natural gas companies in all areas of our operation. In particular, we compete for property acquisitions and for the equipment and labor required to operate and develop these properties. Many of our competitors have substantially greater financial and other resources than we have. Larger competitors may be able to absorb the burden of any changes in federal, state and local laws and regulations more easily than we can, which could adversely affect our competitive position. Our competitors also may be able to pay more for exploratory prospects and may be able to define, evaluate, bid for and purchase a greater number of properties and prospects than we can. Further, our competitors may have technological advantages and may be able to implement new technologies more rapidly than we can. Our ability to explore for natural gas and oil prospects and to acquire additional properties in the future will depend on our ability to conduct operations, to evaluate and select suitable properties and to consummate transactions in this highly competitive environment. In addition, most of our competitors have operated for a much longer time than we have and have demonstrated the ability to operate through industry cycles. At various times we may experience occasional or prolonged shortages or unavailability of drilling rigs, drill pipe and other material used in oil and natural gas drilling. Such unavailability could result in increased costs, delays in timing of anticipated development or cause interests in undeveloped oil and natural gas leases to lapse. Company Offices The Company currently leases office space in Dominion Plaza, 17304 Preston Road, Suite 700, Dallas, Texas 75252. The Company entered into a Lease Agreement on April 28, 2008, to lease 8,153 square feet of office space in Dallas, Texas for a term of 78 months and expiring on December 1, 2014. The Company pays monthly rent of $14,264.75 and utilities of approximately $1,494.72. The base monthly rent increases each year with a base monthly rent of $14,607.46 in 2013 and $14,947.17 in 2014. In November 2009, the Company purchased office; garage and yard space located at 2601 W. Kentucky, Pampa, Texas 79065. This property consists of an acre of land and a free-standing single story building that is approximately 10,000 square feet in size. 34 Employees The Company headquarters and its subsidiary employ twenty-one (21) full-time employees. The employees are assigned to the following departments: administrative, accounting, and operating. Legal Proceedings The Company is involved in various legal proceedings, including the proceedings specifically discussed below. Management of the Company believes that any liability not listed below that may arise as a result of these proceedings will not have a material adverse effect on the financial condition of the Company and its subsidiaries taken as a whole unless otherwise noted. In 2013, litigation began between a subsidiary of the Company and a third party. The Company was the defendant in the litigation pertaining to wells drilled for the third party and the lack of support for charges assessed during drilling. The litigation was settled in December of 2013. Chief amongst the details of the settlement were that the monetary issues were to be settled during arbitration in March 2014. The arbitration hearing was had and it was decided the Company must pay an award of $580,000 to the plaintiff party. This litigation has an adverse material effect on the financials of the Company as the “loss on turnkey contracts” disclosed within the financial statements are a result of this litigation. MANAGEMENT Directors and Executive Officers NAME AGE POSITION Director/Officer Since Don Crosbie 69 President, ANC Holdings, LLC and Chairman of the Board of Directors. 2002 Stuart G. Hagler 50 Chief Executive Officer, Director 2013 W.A. Westmorland 53 President-Operations, Director 2013 David May 50 President-Acquisitions, Director 2013 Derrick May 24 Corporate Secretary 2013 Don Crosbie was the former President, Chief Executive Officer of ANC Holdings, LLC that was sold in June of 2013 by the Company. He is our former President and current Chairman of the Board positions he has held since October 2002. From July 2001 until October 2002, Mr. Crosbie was President and CEO of Xactimed, a claims processing and clearing house company serving the hospital market. From September 2000 to July 2001, Mr. Crosbie served as CFO and President of North American Operations of Blue Wave Systems, a high density DSP board supplier to the telecom infrastructure market, including media gateways and 2 ½ and 3 G wireless. Stuart G. Hagler , is a director and Chief Executive Officer for TransCoastal and has been with TransCoastal since its inception in 1998. He is also a Manager and Member of TransCoastal Partners, LLC, a company that manages oil and gas joint venture partnerships. In 1987 he received his Bachelor's degree in Economics from Southern Methodist University in Dallas, Texas and in 2009 he received his Master's Degree in Business Administration from the same school. His primary responsibility as CEO is overseeing the day-to-day activities and managing the strategic direction of TransCoastal. W. A. Westmoreland , is a director and President-Operations for TransCoastal and has been with TransCoastal since its inception in 1998 and serves as a Manager and Member of TransCoastal Partners, LLC, a company that manages oil and gas joint venture partnerships. Mr. Westmoreland's primary responsibility is overseeing operation of the corporations existing wells and supervising the drilling of the corporation's new wells through TransCoastal's operating subsidiary CoreTerra Operating LLC. David J. May , is a director and President-Acquisitions for TransCoastal and has been with TransCoastal since its inception in 1998. Mr. May is also a Manager and Member of TransCoastal Partners, LLC. His primary responsibilities are for lease acquisition working directly with prospect generation sources, and the due diligence associated with those properties. Regulatory actions On April 16, 2008, Stuart Hagler, David May, W.A. Westmoreland, TransCoastal Partners, LLC, and the Couba Du Large Joint Venture entered into a Stipulation with the California Securities Commissioner, without admitting or denying any of the opinions or findings in the Desist and Refrain Order, that alleged that joint venture interests were offered and sold in California by TransCoastal Partners and the named individuals "without being qualified in violation of California Corporations Code section 25110". The aforementioned parties settled with the State of California stipulating and agreeing to the finality of the Desist & Refrain Order, which prevents them from offering securities in California unless the securities are qualified under applicable California securities law as registered securities or exempt therefrom. 35 Derrick A. May Corporate Secretary. Derrick was appointed Corporate Secretary in May of 2013. Derrick originally joined TransCoastal in February of 2013 as their Financial Analyst. Derrick graduated from Oklahoma State University in Stillwater, Oklahoma in 2012. He was on the Dean’s List during his tenure there and was awarded a B.S. in Finance. Derrick previously served an internship at Highland Capital Management in Dallas. Mr. May is the son of David May, a director and our President - Acquisitions. Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Securities Exchange Act of 1934 requires our executive officers and directors and persons who own more than 10% of our common stock to file with the Securities and Exchange Commission initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of our common stock and other equity securities, on Forms 3, 4 and 5 respectively. Executive officers, directors and greater than 10% shareholders are required by the Securities and Exchange Commission regulations to furnish us with copies of all Section 16(a) reports that they file. Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during fiscal years ended December 31, 2013 and 2012, all filing requirements applicable to our officers, directors and greater than 10% percent beneficial owners have complied. Code of Ethics We have adopted a code of ethics (within the meaning of Item 406(b) of Regulation S-K) that applies to our Board, Chief Executive Officer, Chief Financial Officer and such other persons designated by our Board or an appropriate committee thereof. The code of ethics is designed to deter wrongdoing and to promote honest and ethical conduct and full, fair, accurate, timely and understandable disclosure in our SEC reports and other public communications. The code of ethics promotes compliance with applicable governmental laws, rules and regulations. We have posted our policy on our website at www.transcostal.net . Composition of the Board Our Board currently consists of four members, including our Chief Executive Officer. We are currently seeking additional directors that qualify as independent directorsunder the independence requirements of Rule 10A-3 of the Exchange Act. Board Leadership Structure Our Board understands that there is no single generally accepted approach to providing board leadership and that given the dynamic and competitive environment in which we operate, the right board leadership structure may vary as circumstances warrant. To this end, our Board has no policy mandating the combination or separation of the roles of Chairman and Chief Executive Officer and believes the matter should be discussed and considered from time to time as circumstances change. Currently, the roles of Chairman and Chief Executive Officer are filled by the separate individuals. This leadership structure is appropriate for us at this time as we are a smaller company and we believe this structure provides clarity of leadership. Board Oversight of Risk Management Our full Board oversees our risk management process. Our Board oversees a company-wide approach to risk management, carried out by management. Our full Board determines the appropriate risk for us generally, assesses the specific risks faced by our company and reviews the steps taken by management to manage those risks. 36 While the full Board maintains the ultimate oversight responsibility for the risk management process, its committees oversee risk in certain specified areas. In particular, our compensation committee is responsible for overseeing the management of risks relating to our executive compensation plans and arrangements and the incentives created by the compensation awards it administers. Our audit committee oversees management of enterprise risks as well as financial risks and potential conflicts of interests. Pursuant to the Board’s instruction, management regularly reports on applicable risks to the relevant committee or the full Board, as appropriate, with additional review or reporting on risks conducted as needed or as requested by the Board and its committees. Audit Committee and Audit Committee Financial Experts We have an audit committee, comprised of four directors. The audit committee represents our board of directors in discharging its responsibility relating to the accounting, reporting and financial practices of our company, and has general responsibility for oversight of internal controls, accounting and audit activities and legal compliance of our company. However, the audit committee’s function is one of oversight only and does not relieve our management of its responsibilities for preparing financial statements which accurately and fairly present our financial results and conditions or the responsibilities of the independent registered public accounting firm relating to the audit or review of financial statements. We deem our Chairman Don Crosbie as an “audit committee financial expert” as defined in Item 407(d)(5)(ii) of Regulation S-K. Nominating and Compensation Committees We do not have standing nominating or compensation committees, or committees performing similar functions. Our board of directors believes that it is not necessary to have a standing compensation committee at this time because the functions of such committee are adequately performed by our board of directors. Our board of directors has not adopted a charter for the compensation committee. Our board of directors also is of the view that it is appropriate for us not to have a standing nominating committee because our board of directors has performed and is expected to perform adequately the functions of a nominating committee. Our board of directors has not adopted a charter for the nominating committee. There has not been any defined policy or procedure requirements for stockholders to submit recommendations or nomination for directors. Our board of directors does not believe that a defined policy with regard to the consideration of candidates recommended by stockholders is necessary at this time because we believe that, at this stage of our development, a specific nominating policy would be premature and of little assistance until our business operations are at a more advanced level. There are no specific, minimum qualifications that our board of directors believes must be met by a candidate recommended by our board of directors. There is neither a defined, nor a typical process of identifying and evaluating nominees for director. We are currently seeking directors for our nominating and compensation committee. Our Board has determined that all of the members of the nominating and corporate governance committee will need to satisfy the requirements to serve as "independent" directors, as those requirements have been defined by Rule 10A-3 of the Exchange Act. Director Compensation After the transition to TransCoastal Corporation, our Board of Directors is made up of only one individual who is not also an Officer of the Company. Don Crosbie, received $500 per month in cash and $4,500 a month in equivalent stock, based on the average stock price over the prior quarter. Employment Agreements The Company reaffirmed previously existing employment agreements with Messrs. Westmorland, May, Hagler, and Hoover as each is employed for a two-year term by the Company. A copy of these employment agreements are attached as exhibits to the 8-K filed with the SEC by the Company on June 14, 2013. Mr. Hoover has resigned from the Company effective February 1, 2014 to take a similar position with another company. Executive Compensation Officers The Company has entered into employment agreements with its three executive officers. Currently Messer's. Hagler, Westmoreland and May receive a minimum of $10,000 per month in salary but may receive up to $50,000 per month if the cash flow and profitability of the Company will justify it. The contracts do not give any specific cash flow or profitability targets for any such increase and therefore are at the sole discretion of the Board of Directors of the company. In addition the aforementioned three executive officers also receive an annual stock grant which is also variable depending upon the amount of monthly salary they received during the fiscal year. If they receive an average of less than $25,000 per month in salary they each receive 200,000 shares of the common stock of the company. In the event each of the executives receives an average of more than $25,000 per month then the annual stock grants are 100,000 shares each. During the year 2012, the above three executive officers received payments from TransCoastal Partners (TCP), an affiliate of the Company, for their services in locating, developing, and completing certain wells for a third party. 37 In addition to their salary the officers receive certain benefits such as health insurance similar to the benefits received by the other employees of the Company. The Company may, at its sole discretion, obtain a “key man” life insurance policy on each of its officers with the Company being the beneficiary of such insurance. The following table represents the salary and stock grants received by our officers and non-employee director in fiscal years 2013 and 2012. SUMMARY COMPENSATION TABLE - Executives Name and principal position (a) Year (b) Salary (c) Bonus (d) Stock Awards (e) Option Awards (f) Non-Equity Incentive Plan Compensation (g) Nonqualified Deferred Compensation Earnings (h) All Other Compensation (i) Total (j) Stuart G. Hagler (c)(e) Judson F. "Rick" Hoover (b) Laura Bray (f) Don Crosbie (a) Gary Austin VP – Operations (d) K. Scott Spurlock VP – Development (d) WA Westmoreland (c)(e) David May (c)(e) (a) Mr. Crosbie served as the CEO through May 9, 2013 when he resigned as CEO and continued as Chairman of the Board of Directors. (b) Mr. Hoover joined the company in 2013 and had no previous affiliation with the registrant or TransCoastal, a Texas Corporation. Mr. Hoover has resigned from the Company effective February 1, 2014. (c) Was previously employed by TransCoastal, a Texas Corporation until May 9, 2013 when he joined TransCoastal, previously known as Claimsnet.com, Inc. (d) Served until he resigned on May 9, 2013. (e) During 2012, $140,000 of compensation was earned by TransCoastal, a Texas Corporation, and the balance was earned for services with TransCoastal Partnership. (f) Served until she resigned on May 9, 2013. DIRECTOR COMPENSATION Name (a) Fees Earned or Paid in Cash (b) Stock Awards (c) Option Awards (d) Non-Equity Incentive Plan Compensation (e) Nonqualified Deferred Compensation Earnings (f) All Other Compensation (g) Total (h) Don Crosbie (a) John C. Willems, III Thomas Michale The officers of the Company have business interests outside of those of the Company for which they receive compensation either in the form of salary or partnership distributions. These outside business activities of the officers of the Company will continue for the foreseeable future and until curtailed may be a conflict of interest with the Company. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table summarizes certain information as of December 31, 2013 with respect to the beneficial ownership of our Common Stock by (1) our directors, (2) our Presidents and Chief Executive Officer, our Chief Financial Officer (our principal accounting officer) and our most highly-compensated executive officers as of December 31, 2013 (or any executive officer who would have been among the most highly-compensated but for the fact that such an individual was not serving as an executive officer as of December 31, 2013) whose total salary and bonus for the fiscal year ended December 31, 2012 exceeded $120,000 for services in all capacities to the Company (collectively, the " Named Executive Officers "), (3) stockholders known by us to own beneficially 5% or more of the shares of our Common Stock, and (4) all of our Named Executive Officers and directors as a group. As of December 31, 2013, the Company had 22,453,773 shares of Common Stock issued and outstanding. Beneficial ownership is determined in accordance with the rules of SEC. Under SEC rules, a person is deemed to be a "beneficial owner" of a security if that person has or shares voting power or investment power, which includes the power to dispose of or to direct the disposition of such security. A person is also deemed to be a beneficial owner of any securities of which that person has a right to acquire beneficial ownership within 60 days. Securities that can be so acquired are deemed to be outstanding for purposes of computing such person’s ownership percentage, but not for purposes of computing any other person’s percentage. Under these rules, more than one person may be deemed to be a beneficial owner of the same securities and a person may be deemed to be a beneficial owner of securities as to which such person has no economic interest. 38 The following table is based upon information supplied by officers, directors and principal stockholders and Schedules 13D and 13G filed with the SEC and information supplied by our transfer agent, Securities Transfer Corporation, as of the most recent practicable date. Unless otherwise indicated in the footnotes to this table and subject to community property laws where applicable, we believe that each of the stockholders named in this table has sole voting and investment power with respect to the shares indicated as beneficially owned. Applicable percentages are based on 22,723,148 shares outstanding on March 31, 2014 provided that any additional shares of common stock that a stockholder has the right to acquire within 60 days after March 31, 2014 pursuant to grants of stock options or awards of restricted stock are deemed to be outstanding and beneficially owned by the person holding such options or restricted stock for the purpose of computing the number of shares beneficially owned and the percentage ownership of such person, but are not deemed to be outstanding for the purpose of computing the percentage ownership of any other person. STOCK BENEFICIALLY OWNED BY OR DIRECTORS AND EXECUTIVE OFFICERS Name and address of beneficial owner Class of Security Amount and Beneficial Ownership Percent of Class Don Crosbie, Chairman of the Board of Directors Common Stock 19,967 0.1 % 17304 Preston Rd., Suite 700 Dallas TX 75252 Stuart Hagler, Chief Executive Officer Common Stock 6,000,000 26.4 % 17304 Preston Rd., Suite 700 Dallas TX 75252 W. A. Westmoreland, President of Operations Common Stock 5,847,686 25.7 % 17304 Preston Rd., Suite 700 Dallas TX 75252 Dave May, President of Acquisitions Common Stock 5,718,603 25.2 % 17304 Preston Rd., Suite 700 Dallas TX 75252 All our directors and executive officers as a group 17,586,256 77.3 % CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS There have been no transactions, or proposed transactions, which have materially affected or will materially affect us in which any director, executive officer or beneficial holder of more than 5% of the outstanding common stock, or any of their respective relatives, spouses, associates or affiliates, has had or will have any direct or material indirect interest. We have no policy regarding entering into transactions with affiliated parties. SELLING STOCKHOLDERS This prospectus relates to the possible resale by the selling stockholders of shares of common stock that have been issued to the selling stockholders.The selling stockholders, may, from time to time, offer and sell pursuant to this prospectus any or all of the shares that we have issued to them. The selling stockholders may sell some, all or none of their shares. We do not know how long the selling stockholders will hold the shares before selling them, and we currently have no agreements, arrangements or understandings with the selling stockholder regarding the resale of any of the shares. The following table presents information regarding the selling stockholders and the shares that they may offer and sell from time to time under this prospectus. The table is prepared based on information supplied to us by the selling stockholders, and reflects their holdings as of March 31, 2014. As used in this prospectus, the term “selling stockholders” includes those persons listed in the table below and any donees, pledgees, transferees or other successors in interest selling shares received after the date of this prospectus from any selling stockholder as a gift, pledge or other non-sale related transfer. Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated by the SEC under the Exchange Act. The percentage of shares beneficially owned prior to the offering is based on 22,723,148 shares of our common stock actually outstanding as ofMarch 31, 2014. 39 Selling Shareholders(1) Amount of Common Shares to be Offered for each Stockholders Account Total Shares Owned prior to this Offering Total Shares Owned after this Offering Percentage of Common Shares Owned after this Offering Stuart G. Hagler (2) Wilbur A. Westmoreland (2) David J. May (2) Joanna L. White (2) Bruce Morse Revocable Trust (3) The Vema C. Williams Family Trust (4) 212,247 212,247 Daryl C. Hormann Jack Threadgill William D. Courtright Dalton Lott Samuel B. Davis William D. Farrar Miranda Luxem Transcoastal Partners, LLC (5) Aerovest, Inc. (6) Mike & Terry Miller James & Dede Smith Mark Calomeni John McClay Misty Brown Teddy Stankiewicz Robert J. Shipley William Sheriff Russo Family Trust (7) The Lobley Family Trust (8) William Doogan Charles E. Holmen Bruce Preble Joseph E. Flanagan J.W. Pekar HTG Properties, LLC (9) William & Cathy McKinney Bostrom Enterprises, L.P. (10) Joe Caldwell Edward Bradbury Alec N. Simpson Donald Schafer Timothy D. Marion Allen E. Galson 40 Selling Shareholders(1) Amount of Common Shares to be Offered for each Stockholders Account Total Shares Owned prior to this Offering Total Shares Owned after this Offering Percentage of Common Shares Owned after this Offering Louis Oberhauser J.W. Pekar William M. Weis Living Trust (11) Ralph S. & Vera Long Living Trust (12) Donald & Dorothy Long Donald F. Harris Revocable Trust (13) Janet E. Mihm Living Trust (14) Douglas W. Welchlin J. Brady McCahey J&J Winn Family Ltd. Partnership (15) Norman Harwell John E. Edwards Merrits Living Trust, Glenn & Arella Merritts (16) Marilyn M. Bostrom Revocable Living Trust (17) Billie Sawyers James W. Kaiser Kevin and Christina Adds William Dunham Jack Swiggett, Jr. Kent Phillips Edgar & Robin Laney Phil and Kay Paulissen The selling shareholders mailing address for the purposes of this Prospectus is C/O TransCoastal Corporation; 17304 Preston Road, Suite 700, Dallas, TX 75252. (2) The following are currently officers of TransCoastal; Stuart G. Hagler, Chief Executive Officer, and Director; A.W. Westmoreland, President – Operations, and Director; Dave May, President – Acquisitions, and Director. Ms. Joanna L. White is a former employee of TransCoastal. (3) Bruce Morse Revocable Trust;Bruce Morse, trustee has voting control of the stock owned by the trust. (4) The Verna C. Williams Family Trust, Karen D. Moore, trustee has voting control of the stock owned by the trust. (5) TransCoastal Partners, LLC;Stuart G. Hagler, A.W. Westmoreland, and Dave May have joint voting control of the stock held. (6) Aerovest, Inc.; Anthony Scoville its president has voting control of the stock owned by Aerovest. (7) Russo Family Trust; Frank J. Russo, Jr., trustee, has voting control of the stock owned by the trust. (8)Lobley Family Trust; Harold Lobley, trustee has voting control of the stock owned by the trust. (9) HTG Properties, LLC; Mr. Zohaib Gilani, manager, has voting control of the stock owned by HTG. (10) Bostrom Enterprises, L.P.; Marilyn M. Bostrom, general partner has voting control of the stock owned by the partnership. (11) William M. Weis Living Trust; William M. Weis, trustee, has voting control of the stock owned by the trust. (12) Ralph S. & Vera Long Living Trust;Ralph S. Long andVera Long, trustees, share voting control of the stock owned by the trust. (13) Donald F. Harris Revocable Trust; Donald F. Harris, trustee, has voting control of the stock owned by the trust. (14) Jane E. Mihm Living Trust; Jane E. Mihm, trustee, has voting control of the stock owned by the trust. (15) J&J Winn Family Ltd. Partnership; Juanita B. Winn, general partner, has voting control of the stock owned by the partnership. (16) Merrits Living Trust; Glenn and Arella Merritts, trustees, have joint voting control of the stock owned by the partnership. (17) Marilyn M Bostrom Revocable Living Trust; Marilyn M. Bostrom, trustee, has voting control of the stock owned by the trust. 41 DESCRIPTION OF SECURITIES The authorized capital stock of TransCoastal Corporation consists of 250,000,000 shares of common stock, $0.001 par value per share, of which 22,723,148 shares are issued and outstanding, and 25,000,000 shares of preferred stock, $0.001 par value per share, of which 1,247,250 shares are issued and outstanding. However, the Board of Directors has authorized the creation of a Series G and Series H Convertible Preferred and designations have been filed with the Secretary of State of Delaware. A copy of these designations are an exhibit to this prospectus. 1,247,250 shares of Series G Convertible Preferred Stock have been issued and there has been no shares issued of the Series H Convertible Preferred Stock. The Series G is authorized to issue up to 5,000,000 shares of convertible preferred stock that converts at 2 common shares per 1 preferred share at an 8% annual dividend. The Series H is authorized to issue up to 10,000,000 shares of convertible preferred stock that converts at 2 common shares per 1 preferred share at a 9% annual dividend. The preferred stock may be converted any time after the first year at the request of the shareholder or the Company into two (2) shares of common stock of the Company and two (2) warrants that will allow the holder, for a period of two years from the date of issue, to acquire one additional share of the Company’s common stock for each warrant at a purchase price of $3.75 per share. The following description includes summaries of the material terms and provisions of our amended and restated certificate of incorporation and amended and restated bylaws. This description is qualified by reference to our amended and restated certificate of incorporation and amended and restated bylaws, which will be filed as exhibits to the registration statement of which this prospectus is a part, and to the provisions of applicable law. Common Stock Except as provided by law or in a preferred stock designation, holders of common stock are entitled to one vote for each share held of record on all matters submitted to a vote of the stockholders, will have the exclusive right to vote for the election of directors and do not have cumulative voting rights. Except as otherwise required by law, holders of common stock, as such, are not entitled to vote on any amendment to the certificate of incorporation (including any certificate of designations relating to any series of preferred stock) that relates solely to the terms of any outstanding series of preferred stock if the holders of such affected series are entitled, either separately or together with the holders of one or more other such series, to vote thereon pursuant to the amended and restated certificate of incorporation (including any certificate of designations relating to any series of preferred stock) or pursuant to the General Corporation Law of the State of Delaware. Subject to preferences that may be applicable to any outstanding shares or series of preferred stock, holders of common stock are entitled to receive ratably such dividends (payable in cash, stock or otherwise), if any, as may be declared from time to time by our board of directors out of funds legally available for dividend payments. All outstanding shares of common stock are fully paid and non-assessable, and the shares of common stock to be issued upon completion of this offering will be fully paid and non-assessable. The holders of common stock have no preferences or rights of conversion, exchange, pre-emption or other subscription rights. There are no redemption or sinking fund provisions applicable to the common stock. In the event of any liquidation, dissolution or winding-up of our affairs, holders of common stock will be entitled to share ratably in our assets that are remaining after payment or provision for payment of all of our debts and obligations and after liquidation payments to holders of outstanding shares of preferred stock, if any. Preferred Stock Our amended and restated certificate of incorporation will authorize our board of directors, subject to any limitations prescribed by law, without further stockholder approval, to establish and to issue from time to time one or more classes or series of preferred stock, par value $0.001 per share, covering up to an aggregate of shares of preferred stock. Each class or series of preferred stock will cover the number of shares and will have the powers, preferences, rights, qualifications, limitations and restrictions determined by the board of directors, which may include, among others, dividend rights, liquidation preferences, voting rights, conversion rights, preemptive rights and redemption rights. Except as provided by law or in a preferred stock designation, the holders of preferred stock will not be entitled to vote at or receive notice of any meeting of stockholders. Anti-Takeover Effects of Provisions of Our Certificate of Incorporation, Our Bylaws and Delaware Law Some provisions of Delaware law and our amended and restated certificate of incorporation and our amended and restated bylaws, will contain provisions that could make the following transactions more difficult: acquisitions of us by means of a tender offer, a proxy contest or otherwise; or removal of our incumbent directors. These provisions may also have the effect of preventing changes in our management. It is possible that these provisions could make it more difficult to accomplish or could deter transactions that stockholders may otherwise consider to be in their best interest or in our best interests, including transactions that might result in a premium over the market price for our shares. These provisions, summarized below, are expected to discourage coercive takeover practices and inadequate takeover bids. These provisions are also designed to encourage persons seeking to acquire control of us to first negotiate with us. We believe that the benefits of increased protection and our potential ability to negotiate with the proponent of an unfriendly or unsolicited proposal to acquire or restructure us outweigh the disadvantages of discouraging these proposals because, among other things, negotiation of these proposals could result in an improvement of their terms. 42 Section 203 of the Delaware General Corporation Law We will be subject to the provisions of Section 203 of the General Corporation Law of the State of Delaware ("DGCL") regulating corporate takeovers. In general, those provisions prohibit a Delaware corporation from engaging in any business combination with any interested stockholder for a period of three years following the date that the stockholder became an interested stockholder, unless: ● the transaction is approved by the board of directors before the date the interested stockholder attained that status; ● upon consummation of the transaction that resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced; or ● on or after such time the business combination is approved by the board of directors and authorized at a meeting of stockholders by at least two-thirds of the outstanding voting stock that is not owned by the interested stockholder. Section 203 defines "business combination" to include the following: ● any merger or consolidation involving the corporation and the interested stockholder; ● any sale, transfer, pledge or other disposition of 10% or more of the assets of the corporation involving the interested stockholder; ● subject to certain exceptions, any transaction that results in the issuance or transfer by the corporation of any stock of the corporation to the interested stockholder; ● any transaction involving the corporation that has the effect of increasing the proportionate share of the stock of any class or series of the corporation beneficially owned by the interested stockholder; or ● the receipt by the interested stockholder of the benefit of any loans, advances, guarantees, pledges or other financial benefits provided by or through the corporation. In general, Section 203 defines an interested stockholder as any entity or person beneficially owning 15% or more of the outstanding voting stock of the corporation and any entity or person affiliated with or controlling or controlled by any of these entities or persons. A Delaware corporation may "opt out" of Section 203 with an express provision in its original certificate of incorporation or an express provision in its certificate of incorporation or bylaws resulting from amendments approved by the holders of at least a majority of the corporation’s outstanding voting shares. We do not intend to "opt out" of the provisions of Section 203. The statute could prohibit or delay mergers or other takeover or change in control attempts and, accordingly, may discourage attempts to acquire us. Amended and Restated Certificate of Incorporation and Amended and Restated Bylaws Among other things, upon the completion of this offering, our amended and restated certificate of incorporation and amended and restated bylaws will: ● establish advance notice procedures with regard to stockholder proposals relating to the nomination of candidates for election as directors or new business to be brought before meetings of our stockholders. These procedures provide that notice of stockholder proposals must be timely given in writing to our corporate secretary prior to the meeting at which the action is to be taken. Generally, to be timely, notice must be received at our principal executive offices not less than 90 days nor more than 120 days prior to the first anniversary date of the annual meeting for the preceding year. Our amended and restated bylaws specify the requirements as to form and content of all stockholders’ notices. These requirements may preclude stockholders from bringing matters before the stockholders at an annual or special meeting; ● provide our board of directors the ability to authorize undesignated preferred stock. This ability makes it possible for our board of directors to issue, without stockholder approval, preferred stock with voting or other rights or preferences that could impede the success of any attempt to change control of us. These and other provisions may have the effect of deferring hostile takeovers or delaying changes in control or management of our company; ● provide that the authorized number of directors may be changed only by resolution of the board of directors; 43 ● provide that all vacancies, including newly created directorships, may, except as otherwise required by law, be filled by the affirmative vote of a majority of directors then in office, even if less than a quorum; ● provide that any action required or permitted to be taken by the stockholders must be effected at a duly called annual or special meeting of stockholders and may not be effected by any consent in writing in lieu of a meeting of such stockholders, subject to the rights of the holders of any series of preferred stock; ● provide that our certificate of incorporation and bylaws may be amended by the affirmative vote of the holders of at least two-thirds of our then outstanding common stock; ● provide that special meetings of our stockholders may only be called by the board of directors, the chief executive officer or the chairman of the board; ● provide for our board of directors to be divided into three classes of directors, with each class as nearly equal in number as possible, serving staggered three year terms, other than directors who may be elected by holders of preferred stock, if any. For more information on the classified board of directors, please see "Management." This system of electing and removing directors may tend to discourage a third party from making a tender offer or otherwise attempting to obtain control of us, because it generally makes it more difficult for stockholders to replace a majority of the directors; and ● provide that our bylaws can be amended or repealed at any regular or special meeting of stockholders or by the board of directors. Limitation of Liability and Indemnification Matters Our amended and restated certificate of incorporation will limit the liability of our directors for monetary damages for breach of their fiduciary duty as directors, except for liability that cannot be eliminated under the DGCL. Delaware law provides that directors of a company will not be personally liable for monetary damages for breach of their fiduciary duty as directors, except for liabilities: ● for any breach of their duty of loyalty to us or our stockholders; ● for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law; ● for unlawful payment of dividend or unlawful stock repurchase or redemption, as provided under Section 174 of the DGCL; or ● for any transaction from which the director derived an improper personal benefit. Any amendment, repeal or modification of these provisions will be prospective only and would not affect any limitation on liability of a director for acts or omissions that occurred prior to any such amendment, repeal or modification. Our amended and restated certificate of incorporation and amended and restated bylaws will also provide that we will indemnify our directors and officers to the fullest extent permitted by Delaware law. Our amended and restated bylaws will also permit us to purchase insurance on behalf of any officer, director, employee or other agent for any liability arising out of that person’s actions as our officer, director, employee or agent, regardless of whether Delaware law would permit indemnification. We intend to enter into indemnification agreements with each of our current and future directors and officers. These agreements will require us to indemnify these individuals to the fullest extent permitted under Delaware law against liability that may arise by reason of their service to us, and to advance expenses incurred as a result of any proceeding against them as to which they could be indemnified. We believe that the limitation of liability provision in our amended and restated certificate of incorporation and the indemnification agreements will facilitate our ability to continue to attract and retain qualified individuals to serve as directors and officers. 44 Choice of Forum Our amended and restated certificate of incorporation will provide that unless we consent in writing to the selection of an alternative forum, the Court of Chancery of the State of Delaware will be the sole and exclusive forum for: ● any derivative action or proceeding brought on our behalf; ● any action asserting a claim of breach of a fiduciary duty owed by any of our directors, officers, employees or agents to us or our stockholders; ● any action asserting a claim against us arising pursuant to any provision of the DGCL or our amended and restated certificate of incorporation or bylaws; or ● any action asserting a claim against us pertaining to internal affairs of our corporation. Our amended and restated certificate of incorporation will also provide that any person or entity purchasing or otherwise acquiring any interest in shares of our capital stock will be deemed to have notice of and to have consented to this choice of forum provision. It is possible that a court of law could rule that the choice of forum provision contained in our amended and restated certificate of incorporation is inapplicable or unenforceable if it is challenged in a proceeding or otherwise. SHARES ELIGIBLE FOR FUTURE SALE Prior to this offering, there has been no public market for our common stock. Future sales of our common stock in the public market, or the availability of such shares for sale in the public market, could adversely affect market prices prevailing from time to time. As described below, only a limited number of shares, other than shares sold in this offering, will be available for sale shortly after this offering due to contractual and legal restrictions on resale. Nevertheless, sales of a substantial number of shares of our common stock in the public market after such restrictions lapse, or the perception that those sales may occur, could adversely affect the prevailing market price at such time and our ability to raise equity-related capital at a time and price we deem appropriate. Sales of Restricted Shares Upon the closing of this offering, we will have issued and outstanding an aggregate of shares of common stock. Of these shares, all of the shares of common stock to be sold in this offering will be freely tradable without restriction or further registration under the Securities Act, unless the shares are held by any of our "affiliates" as such term is defined in Rule 144 under the Securities Act. All remaining shares of common stock held by existing stockholders will be deemed "restricted securities" as such term is defined in Rule 144. The restricted securities were issued and sold by us in private transactions and are eligible for public sale only if registered under the Securities Act or if they qualify for an exemption from registration under Rule 144 or Rule 701 under the Securities Act, which rules are summarized below. Under the provisions of Rule 144 and Rule 701 under the Securities Act, all of the shares of our common stock (excluding the shares to be sold in this offering) will be available for sale in the public market upon the expiration of the lock-up agreements, beginning 180 days after the date of this prospectus (subject to certain exceptions and extensions) and when permitted under Rule 144 or Rule 701. Rule 144 In general, under Rule 144 as currently in effect, once we have been a reporting company subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act for 90 days, a person (or persons whose shares are aggregated) who is not deemed to have been an affiliate of ours at any time during the three months preceding a sale, and who has beneficially owned restricted securities within the meaning of Rule 144 for at least six months (including any period of consecutive ownership of preceding non-affiliated holders) would be entitled to sell those shares, subject only to the availability of current public information about us. A non-affiliated person who has beneficially owned restricted securities within the meaning of Rule 144 for at least one year would be entitled to sell those shares without regard to the provisions of Rule 144. 45 In general, once we have been a reporting company subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act for 90 days, a person (or persons whose shares are aggregated) who is deemed to be an affiliate of ours and who has beneficially owned restricted securities within the meaning of Rule 144 for at least six months would be entitled to sell within any three-month period a number of shares that does not exceed the greater of one percent of the then outstanding shares of our common stock or the average weekly trading volume of our common stock reported through the New York Stock Exchange during the four calendar weeks preceding the filing of notice of the sale. Such sales are also subject to certain manner of sale provisions, notice requirements and the availability of current public information about us. Rule 701 Employees, directors, officers, consultants or advisors who received shares from us in connection with a compensatory stock or option plan or other written compensatory agreement in accordance with Rule 701 before the effective date of the registration statement of which this prospectus is a part are entitled to sell such shares 90 days after the effective date of the registration statement in reliance on Rule 144 without having to comply with the holding period requirement of Rule 144 and, in the case of non-affiliates, without having to comply with the public information, volume limitation or notice filing provisions of Rule 144. LEGAL MATTERS The validity of the securities being offered by this prospectus has been passed upon for us by Kane, Russell, Coleman & Logan PC, Dallas, Texas. EXPERTS The consolidated financial statements of TransCoastal Corporation as of December 31, 2013, and 2012, have been included herein and in the registration statement in reliance upon the report of Rothstein Kass, independent registered public accounting firm, appearing elsewhere herein, and upon their authority of said firm as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION This prospectus is filed with the SEC. This prospectus does not contain all of the information contained in the registration statement and all of the exhibits and schedules thereto. For further information about us, please see the complete registration statement. Please refer to the exhibits to the registration statement for complete copies of certain of the agreements or other documents that are summarized in this prospectus. We file annual, quarterly and special reports, proxy statements and other information with the SEC under the Exchange Act. You may read and copy the registration statement, including exhibits and schedules filed with it, at the SEC’s public reference facilities at treet, N.E., Room 1580, Washington, D.C. 20549. You may obtain information on the operation of the public reference room in Washington, D.C. by calling the SEC at 1-800-SEC-0330. We file information electronically with the SEC. Our SEC filings also are available from the SEC’s Internet site at http://www.sec.gov, which contains reports, proxy and information statements and other information regarding issuers that file electronically. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITY Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling the registrant pursuant to the foregoing provisions, the registrant has been informed that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. 46 Item 1. Financial Statements. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2013 (RESTATED)and 2012 (RESTATED) F-3 Consolidated Statements of Operations for the Years Ended December 31, 2013 (RESTATED) and 2012 (RESTATED) F-4 Consolidated Statements of Shareholders’ Equity (Deficit) for the Years Ended December 31, 2013(RESTATED)and 2012 (RESTATED) F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2013(RESTATED)and 2012 (RESTATED) F-6 Notes to Consolidated Financial Statements F-8 INDEX TO INTERIM FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 F-39 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2014 and 2013 F-40 Condensed Consolidated Statements of Changes in Shareholders' Equity for the Three Months Ended March 31, 2014 (Unaudited) F-41 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2014 and 2013 F-42 Notes to Condensed Consolidated Financial Statements F-43 F-1 F-2 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) December 31, (RESTATED) (RESTATED) ASSETS Current assets Cash and cash equivalents $ 432 $ 133 Accounts receivable 436 584 Current derivative assets 28 Other current assets 20 20 Total current assets 888 765 Oil and natural gas properties and other property and equipment Oil and natural gas properties, full cost method, net of accumulated depletion 23,600 22,506 Other property and equipment, net of accumulated depreciation 470 567 Total oil and natural gas properties and other equipment, net 24,070 23,073 Other assets Goodwill 485 485 Other non-current assets 387 105 Total other assets 872 590 Total assets $ 25,830 $ 24,428 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ 1,620 $ 536 Notes payable, related party 125 Current asset retirement obligations 107 12 Current derivative liabilities 125 Current maturities of notes payable 17,512 150 Total current liabilities 19,364 823 Long-term liabilities Notes payable 56 15,250 Stock to be issued 2,496 2,091 Asset retirement obligations 852 865 Derivative liabilities 18 6 Total long-term liabilities 3,422 18,212 Commitments and contingencies Shareholders' equity Preferred stock, $.001 par value; 25,000,000 shares authorized: Series A, 0 and 37,500, respectively, preferred shares issued and outstanding Series F, 0 and 3,721,036, respectively, preferred shares issued and outstanding 4 [1] Series G, 687,500 and 0, respectively, preferred shares issued and outstanding 1 Common stock, $.001 par value; 250,000,000 shares authorized; 22,453,773 and 0, respectively, shares issued and outstanding 23 Additional paid-in-capital 45,592 43,908 [1] Accumulated deficit (42,572 ) (38,519 ) Total shareholders' equity 3,044 5,393 Total liabilities and shareholders' equity $ 25,830 $ 24,428 [1] - Balance is reflective of Claimsnet.com Inc.'s acquisition of TransCoastal Corporation on March 18, 2013 (as amended April 24, 2013) as discussed in Note 1. TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) December 31, (RESTATED) (RESTATED) ASSETS Current assets Cash and cash equivalents $ 432 $ 133 Accounts receivable 436 584 Current derivative assets 28 Other current assets 20 20 Total current assets 888 765 Oil and natural gas properties and other property and equipment Oil and natural gas properties, full cost method, net of accumulated depletion 23,600 22,506 Other property and equipment, net of accumulated depreciation 470 567 Total oil and natural gas properties and other equipment, net 24,070 23,073 Other assets Goodwill 485 485 Other non-current assets 387 105 Total other assets 872 590 Total assets $ 25,830 $ 24,428 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ 1,620 $ 536 Notes payable, related party 125 Current asset retirement obligations 107 12 Current derivative liabilities 125 Current maturities of notes payable 17,512 150 Total current liabilities 19,364 823 Long-term liabilities Notes payable 56 15,250 Stock to be issued 2,496 2,091 Asset retirement obligations 852 865 Derivative liabilities 18 6 Total long-term liabilities 3,422 18,212 Commitments and contingencies Shareholders' equity Preferred stock, $.001 par value; 25,000,000 shares authorized: Series A, 0 and 37,500, respectively, preferred shares issued and outstanding Series F, 0 and 3,721,036, respectively, preferred shares issued and outstanding 4 [1] Series G, 687,500 and 0, respectively, preferred shares issued and outstanding 1 Common stock, $.001 par value; 250,000,000 shares authorized; 22,453,773 and 0, respectively, shares issued and outstanding 23 Additional paid-in-capital 45,592 43,908 [1] Accumulated deficit (42,572 ) (38,519 ) Total shareholders' equity 3,044 5,393 Total liabilities and shareholders' equity $ 25,830 $ 24,428 [1] - Balance is reflective of Claimsnet.com Inc.'s acquisition of TransCoastal Corporation on March 18, 2013 (as amended April 24, 2013) as discussed in Note 1. See accompanying notes to consolidated financial statements. F-3 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) Year ended December 31, (RESTATED) (RESTATED) Revenues Oil, natural gas, and related product sales $ 3,728 $ 3,682 Derivative losses ) ) Drilling revenue, net 2,746 Other revenue 163 298 Total revenues 3,622 6,508 Expenses Loss on turn-key contracts 1,468 Lease operating 1,147 1,291 Depreciation, depletion and amortization 704 660 Accretion of discount on asset retirement obligations 45 38 General and administrative 3,661 2,728 Total expenses 7,025 4,717 Operating income (loss) ) 1,791 Other income (expense) Interest income 2 Interest expense ) ) Other income (expense) 59 ) Total other expense, net ) ) Net income (loss) $ ) $ 1,036 Basic earnings per share: Net income (loss) per basic common share $ ) $ 0.05 Weighted average basic common shares outstanding 22,527,107 22,091,003 [1] Diluted earnings per share: Net income (loss) per diluted common share $ ) $ 0.05 Weighted average diluted common shares outstanding 22,527,107 22,166,003 [1] [1] - Balance includes equivalent Series F preferred stock, which contains the equivalent rights of common stock and was converted to common stock during the year ended December 31, 2013. See accompanying notes to consolidated financial statements. F-4 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) Common Stock Series A Preferred Stock Series F Preferred Stock Series G Preferred Stock Shares Amount Shares Amount Shares Amount Shares Amount Additional Paid-in Capital Accumulated Deficit Total (RESTATED) Balances, December 31, 2011 [1] - $ - - $ - 3,640,123 $ 4 - $ $ 42,308 $ ) $ 2,757 Issuance of Series A preferred stock 37,500 75 75 Forfeiture of Series F preferred stock 1,350 1,350 Stock based compensation 80,913 175 175 Stock issued for services - Net income 1,036 1,036 Balances, December 31, 2012 [1] - $ - 37,500 $ - 3,721,036 $ 4 - $ - $ 43,908 $ ) $ 5,393 Recapitalization with Claimsnet.com, Inc. 178,250 ) ) Spin-off of ANC Holdings, Inc. 1,602 1,602 Issuance of Series A preferred stock 206,250 679 679 Constructive dividends on Series A preferred stock ) ) Issuance of Series G preferred stock 687,250 1 2,440 2,441 Constructive dividends on Series G preferred stock ) ) Conversion of Series F preferred stock and Series F preferred stock to be issued 21,323,978 21 ) (4 ) ) - Conversion of Series A preferred stock 487,500 1 ) (1 ) - Issuance of common stock for deferred offering costs 256,578 250 250 Forgiveness of notes payable, related party 125 125 Stock based compensation 207,467 1 269 270 Series A preferred dividend payments ) ) Net loss ) ) Balances, December 31, 2013 22,453,773 $ 23 - $ - - $ - 687,250 $ 1 $ 45,592 $ ) $ 3,044 [1] - Balance is reflective of Claimsnet.com Inc.'s acquisition of TransCoastal Corporation on March 18, 2013 (as amended April 24, 2013) as discussed in Note 1. See accompanying notes to consolidated financial statements. F-5 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS SHOWN IN THOUSANDS) Year ended December 31, (RESTATED) (RESTATED) Cash flows from operating activities Net income (loss) $ ) $ 1,036 Adjustments to reconcile net income (loss) to net cash and cash equivalents provided by (used in) operating activities: Depreciation, depletion and amortization 704 660 Stock based compensation 270 213 Stock to be issued for services 2 Accretion of discount on asset retirement obligations 45 38 Loss on turn-key contracts 1,468 Realized loss on derivative assets and liabilities 336 Unrealized (gain) loss on derivative assets and liabilities 165 ) Increase (decrease) in cash and cash equivalents attributable to changes in operating assets and liabilities Accounts receivable ) ) Other current assets 6 Other non-current assets ) (5 ) Accounts payable and accrued liabilities 504 ) Net cash and cash equivalents provided by (used in) operating activities ) 1,571 Cash flows from investing activities Development of oil and natural gas properties ) ) Acquisition of oil and natural gas properties ) Disposition of oil and natural gas properties 391 Acquisition of other property and equipment ) ) Issuance of notes receivable, related parties ) Net cash and cash equivalents used in investing activities ) ) Cash flows from financing activities Borrowings under notes payable 1,778 927 Repayments of notes payable (6 ) ) Payment of debt issuance costs ) Borrowings under notes payable, related party 125 Proceeds from issuance of Series A preferred stock, net of constructive dividend 413 75 Proceeds from issuance of Series G preferred stock, net of constructive dividend 685 Proceeds from stock to be issued 8 Payment of deferred offering costs ) Dividends paid on Series A preferred stock ) Net cash and cash equivalents provided by (used in) financing activities 2,824 ) Net increase (decrease) in cash and cash equivalents 299 ) Cash and cash equivalents , beginning of year 133 800 Cash and cash equivalents , end of year $ 432 $ 133 See accompanying notes to consolidated financial statements. F-6 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) Year ended December 31, (RESTATED) (RESTATED) Supplemental disclosure of cash flow information Cash paid during the year for interest $ 740 $ 821 Supplemental disclosure of non-cash investing transactions Acquisition of oil and natural gas properties through notes payable $ 322 $ Acquisition of oil and natural gas properties through settlement of notes receivable, related parties $ $ 1,477 Acquisition of oil and natural gas properties through stock to be issued $ 397 $ Acquisition of other property and equipment through notes payable $ 74 $ Capitalized asset retirement costs $ 37 $ 1 Common stock issued for deferred offering costs $ 250 $ Net assets acquired and liabilities assumed through TransCoastal acquisition $ 1,602 $ Settlement of notes payable through sale of non-oil and gas assets and liabilities $ 1,602 $ Forgiveness of notes payable, related party $ 125 $ Conversion of Series F preferred stock $ 21 $ Conversion of Series A preferred stock $ 1 $ See accompanying notes to consolidated financial statements. F-7 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 1. Restatement of previously issued consolidated financial statements The Company has restated certain amounts reported as of December 31, 2013 and 2012, and for each of the years in the two year period ended December 31, 2013. The restatement reflects adjustments of depletion expense and accumulated depletion based on the changes in reserve estimates for each of the years in the two year period ended December 31, 2013, which were included in the Company’s Annul Report on Form 10K. The adjustments are noncash adjustments and have no impact on the Company’s cash flows. On May 6, 2014, the Company completed its assessment of the impact of the adjustments to the depletion expense and accumulated depletion for each of the years in the two year period ended December 31, 2013 and believes the effects of the restatements are as summarized in the following tables: Prior to June 2014, the Company received communication from the majority participant of its lending group that the financial covenant failures at December 31, 2013 were going to be waived by its lending group. However, in June 2014, the Company was advised that certain non-majority participants in the Company's note payable did not waive their right to call the Company's note payable due to the financial covenant failures as of December 31, 2013. Accordingly, the note payable balance has been reclassified as a current liability as of December 31, 2013. The reclassification is a non-cash adjustment and will have no impact on the Company’s cash flows. On June 9, 2014 the Company completed its assessment of the impact of the reclassification of the current maturities of long-term debt as of December 31, 2013 and believes the effects of the restatement are as summarized in the following tables: Consolidated Balance Sheet as of December 31, 2013 Previously Reported Adjustment As Restated Oil and natural gas properties, full cost method, net of accumulated depletion $ 23,971 $ (371 ) $ 23,600 Total oil and natural gas properties and other equipment, net $ 24,441 $ (371 ) $ 24,070 Total assets $ 26,201 $ (371 ) $ 25,830 Current maturities of notes payable $ 387 $ 17,125 $ 17,512 Total current liabilities $ 2,239 $ 17,125 $ 19,364 Notes payable $ 17,181 $ (17,125 ) $ 56 Total long-term liabilities $ 20,547 $ (17,125 ) $ 3,422 Accumulated deficit $ (42,201 ) $ (371 ) $ (42,572 ) Total shareholders’ equity $ 3,415 $ (371 ) $ 3,044 Total liabilities and shareholders’ equity $ 26,201 $ (371 ) $ 25,830 Consolidated Balance Sheet as of December 31, 2012 Previously Reported Adjustment As Restated Oil and natural gas properties, full cost method, net of accumulated depletion $ 22,745 $ ) $ Total oil and natural gas properties and other equipment, net $ $ ) $ Total assets $ 24,667 $ ) $ Accumulated deficit $ ) $ ) $ ) Total shareholders’ equity $ $ ) $ Total liabilities and shareholders’ equity $ 24,667 $ ) $ Consolidated Statement of Operations for the Year Ended December 31, 2013 Previously Reported Adjustment As Restated Depreciation, depletion and amortization $ 572 $ $ Total expenses $ $ $ Operating income (loss) $ ) $ ) $ ) Net income (loss) $ ) $ ) $ ) Net income (loss) per basic common share $ ) $ ) $ ) Net income (loss) per diluted common share $ ) $ ) $ ) Consolidated Statement of Operations for the Year Ended December 31, 2012 Previously Reported Adjustment As Restated Depreciation, depletion and amortization $ $ $ Total expenses $ $ $ Operating income (loss) $ $ ) $ Net income (loss) $ $ ) $ Net income (loss) per basic common share $ $ ) $ Net income (loss) per diluted common share $ $ ) $ F-8 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 2. Organization and nature of operations Prior to May 9, 2013, Claimsnet.com, Inc.’s (“Claimsnet”) business plan was to develop an electronic commerce company engaged in healthcare transaction processing for the medical and dental industries by means of the internet. On May 9, 2013, Claimsnet acquired a majority interest in TransCoastal Corporation (“TransCoastal”), a Texas corporation through an Acquisition Agreement. Claimsnet issued a total of 3,721,036 shares of Series F Preferred Stock, with an additional 194,920 Series F Preferred Stock to be issued, in consideration for the common stock of TransCoastal. Each share of Series F Preferred Stock issued has the attribute of having the voting right equal to 1,170.076 shares of common stock thereby giving the selling TransCoastal stockholders control of the corporation with the ability to vote 99.2% of all the votes eligible to vote for any matter brought before our equity holders. Claimsnet acquired TransCoastal under the an acquisition agreement (the “Acquisition Agreement”), dated March 18, 2013, as amended by the Amended Acquisition Agreement, dated April 24, 2013, through the issuance of shares of our convertible Series F preferred stock. This resulted in the owners of TransCoastal (the “accounting acquirer”) having actual or effective operating control of Claimsnet after the transaction, with the shareholders of Claimsnet (the “legal acquirer”) continuing only as passive investors. TransCoastal is an oil and gas exploration and production company focused primarily in the development of oil and gas reserves in Texas and the Southwest region of the United States. Effective on the date of acquisition, TransCoastal became a Delaware Corporation. TransCoastal, and its wholly owned subsidiary, CoreTerra Operating, LLC (“CTO”), are referred to as the “Company”. Pursuant to the Amended Acquisition Agreement, on June 27, 2013, the Company placed, at the time of closing of the acquisition, all of the assets and liabilities constituting the current non-oil and gas assets of our business operations into a separate wholly-owned subsidiary of the Company, ANC Holdings, Inc. (“ANC Holdings”), and sold that subsidiary to certain debt holders of the Company, who were affiliates of Claimsnet, in consideration for cancellation by such debt holders of the Company indebtedness owed to them. Additionally, during the year ended December 31, 2013, TransCoastal Partners LLC, an entity under common control of the Company, contributed all of its net assets and liabilities, which approximated $700 at the date of contribution, to the Company. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) and are presented in accordance with Accounting Standard Codification (“ASC”) 805, Business Combinations , which requires that entities under common control be reflected at their historical cost. Accordingly, the accompanying consolidated financial statements reflect the historical combined results of the common controlled entity prior to the reverse recapitalization date. Claimsnet formally changed its name to TransCoastal Corporation and declared a reverse 200 to 1 stock split effective July 1, 2013. 3. Going concern consideration The consolidated financial statements have been prepared assuming the Company will continue as a going concern. As of December 31, 2013, the Company had a working capital deficit of approximately $18,476, and an accumulated deficit of approximately $42,572. For the year ended December 31, 2013, the Company had a net loss of approximately $4,053 and used cash in operations of approximately $1,654. The working capital deficit at December 31, 2013 is primarily the result of increased aged accounts payable and accrued liabilities due to a reduction in available cash to pay third party vendors, the Company's long term debt being current, and the liability related to the arbitration settlement discussed in Note 13. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. During the year ended December 31, 2013, the Company entered into an investment agreement (the “Investment Agreement”)with a third party which allows the Company to put common shares to the third party for an aggregate purchase price up to $5,000. F-9 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 3. Going concern consideration (continued) If the Company wishes to act upon this agreement the Company will need to register the necessary shares specified in the agreement within a registration statement with the SEC. As of March 31, 2014, and through the date of this report, the Company has not decided to act upon this agreement, if the company chose to act upon the agreement it would require an S-1 Registration Statement to be filed and deemed effective by the SEC. If the Company is unable to obtain this additional equity financing, it may require the Company to liquidate a portion of its oil and natural gas properties to meet its liquidity needs, which could affect the Company’s long-term strategic plan and require the Company to liquidate certain oil and natural gas properties at an amount less than would normally be achieved if sold in the ordinary course of business. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. If the Company wishes to act upon this agreement the Company will need to register the necessary shares specified in the agreement within a registration statement with the SEC. As of March 31, 2014, and through the date of this report, the Company has not decided to act upon this agreement, if the company chose to act upon the agreement it would require an S-1 Registration Statement to be filed and deemed effective by the SEC. If the Company is unable to obtain this additional equity financing, it may require the Company to liquidate a portion of its oil and natural gas properties to meet its liquidity needs, which could affect the Company’s long-term strategic plan and require the Company to liquidate certain oil and natural gas properties at an amount less than would normally be achieved if sold in the ordinary course of business. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 4. Summary of significant accounting policies Basis of Presentation The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. These consolidated financial statements were approved by management and available for issuance on March 31, 2014. Subsequent events have been evaluated through this date. Principles of Consolidation The accompanying consolidated financial statements include the accounts of TransCoastal and its wholly owned subsidiary, CTO. All intercompany transactions and balances have been eliminated in consolidation. Fair Value Measurements The Company has adopted and follows ASC 820, Fair Value Measurements and Disclosures , for measurement and disclosures about fair value of its financial instruments.ASC 820 establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements and related disclosures, ASC 820 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three (3) broad levels.The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs.The three (3) levels of fair value hierarchy defined by ASC 820 are: Level1 — Inputs are unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date. Level2 — Inputs (other than quoted market prices included in Level1)are either directly or indirectly observable for the asset or liability through correlation with market data at the measurement date and for the duration of the instrument’s anticipated life. Level3 — Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. Consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. Valuation of instruments includes unobservable inputs to the valuation methodology that are significant to the measurement of fair value of assets or liabilities. F-10 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 4. Summary of significant accounting policies (continued) Fair Value Measurements (continued) As defined by ASC 820, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale, which was further clarified as the price that would be received to sell an asset or paid to transfer a liability (“an exit price”) in an orderly transaction between market participants at the measurement date.The carrying amounts of the Company’s financial assets and liabilities, such as cash and cash equivalents, oil and natural gas sales receivable, and accounts payable and accrued liabilities, approximate their fair values because of the short maturity of these instruments. Cash and Cash Equivalents The Company considers all highly-liquid debt instruments with original maturities of three months or less to be cash equivalents. As of December 31, 2013 and 2012, the Company held approximately $63 and $16, respectively, in cash equivalents. The Company maintains its cash balances in financial institutions which are insured by the Federal Deposit Insurance Corporation (“FDIC”). The interest bearing cash accounts maintain FDIC coverage of up to $250 per institution. At December 31, 2012, non-interest bearing accounts are fully covered subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”). This provision of the Act is scheduled to expire after December 31, 2012 at which point in time the FDIC coverage for all accounts returns to $250 per institution. As of December 31, 2013 and 2012, the Company had $44 and $0, respectively, in excess of its FDIC coverage. Accounts Receivable Accounts receivable is comprised of billings for services as the operator on certain wells, that TransCoastal has no working interest in, and accrued natural gas and crude oil sales. The Company performs ongoing credit evaluations of its customers’ and extends credit to virtually all of its customers. Credit losses to date have not been significant and have been within management’s expectations. In the event of complete non-performance by the Company’s customers, the maximum exposure to the Company is the outstanding accounts receivable, net balance at the date of non-performance. The amounts billed to third parties for services as the operator have rights of offset against revenues generated from the sale of oil and gas commodities. For the years ended December 31, 2013 and 2012, the Company had no bad debt expense. Derivative Activities The Company utilized oil and natural gas derivative contracts to mitigate it’s exposure to commodity price risk associated with its future oil and natural gas production. These derivative contracts have historically consisted of options, in the form of price floors or collars. The Company’s derivative financial instruments are recorded on the consolidated balance sheets as either an asset or a liability measured at fair value. The Company does not apply hedge accounting to its oil and natural gas derivative contracts and accordingly the changes in the fair value of these instruments are recognized in the consolidated statements of operations in the period of change. The Company’s derivative instruments are issued to manage the price risk attributable to our expected natural gas and oil production. While there is risk that the financial benefit of rising natural gas and oil prices may not be captured, Company management believes the benefits of stable and predictable cash flow are more important. Every unsettled derivative instrument is recorded on the accompanying consolidated balance sheets as either an asset or a liability measured at its fair value. F-11 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 4. Summary of significant accounting policies (continued) Derivative Activities (continued) Changes in a derivative’s fair value are recognized in earnings unless specific hedge accounting criteria are met. Cash flows from natural gas and oil derivative contract settlements are reflected in operating activities in the accompanying consolidated statements of cash flows. Realized and unrealized gains and losses on derivatives are accounted for using the mark-to-market accounting method. We recognize all unrealized and realized gains and losses related to these contracts in each period in derivative gains or (losses) in the accompanying consolidated statements of operations. Oil and Gas Natural Gas Properties The Company uses the full-cost method of accounting for its oil and natural gas producing activities as further defined under ASC 932, Extractive Activities - Oil and natural gas . Under these provisions, all costs incurred for both successful and unsuccessful exploration and development activities, including salaries, benefits and other internal costs directly identified with these activities, and oil and natural gas property acquisitions are capitalized. All costs related to production, general corporate overhead or similar activities are expensed as incurred. Proved properties are amortized using the units of production method (“UOP”). The UOP calculation, in its simplest terms, multiplies the percentage of estimated proved reserves produced at year end by the cost of those reserves. The amortization base in the UOP calculation includes the sum of proved property, net of accumulated depreciation, depletion and amortization (“DD&A”), estimated future development costs (future costs to access and develop reserves) and asset retirement costs that are not already included in oil and natural gas property, less related salvage value. The cost of unproved properties and properties under development are excluded from the amortization calculation until it is determined whether or not proved reserves can be assigned to such properties or until development projects are placed in service. Geological and geophysical costs not associated with specific properties are recorded to proved properties. Unproved properties and properties under development are reviewed for impairment at least quarterly. In countries where proved reserves exist, exploratory drilling costs associated with dry holes are transferred to proved properties immediately upon determination that a well is dry and amortized accordingly. As of December 31, 2013 and 2012, no unproved properties or properties under development were included in the oil and natural gas properties of the accompanying consolidated financial statements. Proceeds from the sale or disposition of oil and natural gas properties are accounted for as a reduction to capitalized costs unless a significant portion (greater than 25 percent) of the Company’s reserve quantities in a particular country are sold, in which case a gain or loss is recognized in income. For the years ended December 31, 2013 and 2012, no gain or loss from the sale or disposition of oil and natural gas properties occurred. Under the full-cost method of accounting, the net book value of oil and natural gas properties, less related deferred income taxes, may not exceed a calculated “ceiling.” The ceiling limitation is the estimated after-tax future net cash flows from proved oil and natural gas reserves, discounted at 10 percent per annum based on industry standards and adjusted for cash flow hedges. Estimated future net cash flows exclude future cash outflows associated with settling accrued asset retirement obligations. Any excess of the net book value of proved oil and gas properties, less related deferred income taxes, over the ceiling is charged to expense and reflected as additional DD&A in the accompanying consolidated statements of operations. For the years ended December 31, 2013 and 2012, no impairment charge occurred. F-12 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 4. Summary of significant accounting policies (continued) Oil and Gas Natural Gas Properties (continued) During the years ended December 31, 2013 and 2012, the Company determined $31 and $111, respectively, of interest costs were incurred during the development period of our wells, which is reflected as an increase to the Company’s full-cost pool in the accompanying consolidated balance sheets. Other Property and Equipment Other property and equipment, which includes buildings, field equipment, vehicles, and office equipment, is stated at cost less accumulated depreciation. Depreciation is computed using the straight-line method over the estimated useful lives of the assets. Vehicles and office equipment are generally depreciated over a useful life of five or six years, field equipment is generally depreciated over a useful life of ten years and buildings are generally depreciated over a useful life of twenty years. Impairment of Long-Lived Assets The Company assesses the impairment of long-lived assets when circumstances indicate that the carrying value may not be recoverable. The Company determines if impairment has occurred through adverse changes. When it is determined that the estimated future net cash flows of an asset will not be sufficient to recover its carrying amount, an impairment loss must be recorded to reduce the carrying amount to its estimated fair value. For the years ended December 31, 2013 and 2012, no circumstances indicated an unrecoverable carrying value of the long-lived assets. Goodwill Goodwill was generated as part of the CTO acquisition during the year ended December 31, 2011 and represents the excess of the purchase price over the estimated fair value of the net assets acquired in the acquisition. Goodwill is not amortized; rather, it is tested for impairment annually and when events or changes in circumstances indicate that fair value of a reporting unit with goodwill has been reduced below carrying value. The impairment test requires allocating goodwill and other assets and liabilities to reporting units. As of December 31, 2013 and 2012, the Company had only one reporting unit. To assess impairment, the Company has the option to qualitatively assess if it is more likely than not that the fair value of the reporting unit is less than the book value. Absent a qualitative assessment, or, through the qualitative assessment, if the Company determines it is more likely than not that the fair value of the reporting unit is less than the book value, a quantitative assessment is prepared to calculate the fair market value of the reporting unit. If it is determined that the fair value of the reporting unit is less than the book value, the recorded goodwill is impaired to its implied fair value with a charge to operating expenses. For the years ended December 31, 2013 and 2012, no impairment charge occurred. Deferred Equity Issuance Costs The Company complies with the requirements of the SEC Staff Accounting Bulletin (SAB) Topic 5A ““Expenses of Offering’’. Deferred equity issuance costs consist principally of fees incurred through the consolidated balance sheet dates that are related to an equity issuance and that will be charged to stockholders’ equity upon the receipt of the equity proceeds or charged to expense if the equity offering is not completed. During the year ended December 31, 2013 and 2012, the Company incurred deferred equity issuance costs of approximately $265 and $0, respectively. The deferred equity issuance costs are included in other non-current assets in the consolidated balance sheets. Additionally, these costs are reviewed periodically by management for indications of impairment. For the year ended December 31, 2013, the Company did not have an impairment charge. F-13 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 4. Summary of significant accounting policies (continued) Asset Retirement Obligations The Company follows the provisions of ASC 410-20, Asset Retirement Obligations . ASC 410-20 requires entities to record the fair value of obligations associated with the retirement of tangible long-lived assets in the period in which it is incurred. When the liability is initially recorded, the entity capitalizes a cost by increasing the carrying amount of the related long-lived asset. Over time, the liability is accreted to its present value each period, and the capitalized cost is depleted as part of the oil and natural gas property. Upon settlement of the liability, an entity either settles the obligation for its recorded amount or incurs a gain or loss upon settlement. The Company’s asset retirement obligations relate to the plugging, dismantlement, removal, site reclamation and similar activities of its oil and natural gas properties. Asset retirement obligations are estimated at the present value of expected future net cash flows and are discounted using the Company’s credit adjusted risk free rate. The Company uses unobservable inputs in the estimation of asset retirement obligations that include, but are not limited to, costs of labor, costs of materials, profits on costs of labor and materials, the effect of inflation on estimated costs, and the discount rate. Accordingly, asset retirement obligations are considered a Level 3 measurement under ASC 820. Additionally, because of the subjectivity of assumptions and the relatively long lives of the Company’s wells, the costs to ultimately retire the Company’s wells may vary significantly from prior estimates. Revenue Recognition and Natural Gas Imbalances The Company utilizes the accrual method of accounting for natural gas and crude oil revenues, whereby revenues are recognized based on the Company’s net revenue interest in the wells. The Company will also enter into physical contract sale agreements through its normal operations. These contracts are not considered derivative contracts by the Company in accordance with the normal purchases and normal sales provision of ASC 815-10-15. Gas imbalances are accounted for using the sales method. Under this method, revenues are recognized based on actual volumes of oil and gas sold to purchasers. However, the Company has no history of significant gas imbalances. Drilling Revenue The Company follows the provisions of ASC 605-45, Revenue Recognition – Principal Agent Considerations , which requires the Company to record drilling revenues at net given such services are on behalf of third party oil and natural gas property operators. The Company does not own a participating interest in the wells for which drilling revenues, net are recorded. During the year ended December 31, 2013 and 2012, the Company recognized net drilling revenues of approximately $0 and $2,746, respectively, which are included in the accompanying consolidated statements of operations. The following table presents the gross drilling revenues and drilling expenses of the Company for the year ended December 31, 2012: Gross drilling revenues $ Gross drilling expenses ) Total drilling revenues, net $ F-14 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 4. Summary of significant accounting policies (continued) Loss on turn-key contracts During the year ended December 31, 2013, the Company was involved in an arbitration case regarding the drilling, completion and operation of wells on behalf of third party oil and natural gas property operators. In March of 2014, the arbitrator for this case awarded a final award amount of approximately $580 to the third party oil and natural gas operator due from the Company, which is included in the accounts payable and accrued liabilities of the accompanying consolidated balance sheet at December 31, 2013. Additionally, during the year ended December 31, 2013, the Company incurred drilling, completion and operating costs under these turn-key contracts, which reimbursement was deemed to be uncollectible due to the outcome of the arbitration. These uncollectable turn-key contract expenses approximated $888 during the year ended December 31, 2013, and are reflected in the loss on turn-key contracts in the accompanying consolidated statement of operations. Lease Operating Expenses Lease operating expenses represents severance and production taxes, field personnel salaries, saltwater disposal, ad valorem taxes, repairs and maintenance, and other operating expenses. Lease operating expenses are expensed as incurred. Sales-Based Taxes The Company incurs severance tax on the sale of its production which is generated in Texas. These taxes are reported on a gross basis and are included in lease operating expenses within the accompanying consolidated statements of operations. Sales-based taxes for the years ended December 31, 2013 and 2012 were approximately $199 and $177, respectively. Income Taxes The Company complies with GAAP which requires an asset and liability approach to financial reporting for income taxes. Deferred income tax assets and liabilities are computed for differences between the financial statement and tax basis of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. The Company is required to determine whether its tax positions are more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The tax benefit recognized is measured as the largest amount of benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority. De-recognition of a tax benefit previously recognized results in the Company recording a tax liability that reduces ending retained earnings. Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of December 31, 2013 and 2012. The Company’s conclusions may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof. The Company recognizes interest and penalties related to unrecognized tax benefits in interest expense and other expenses, respectively. No interest expense or penalties have been recognized as of December 31, 2013 and 2012 and for the years then ended. F-15 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 4. Summary of significant accounting policies (continued) Income Taxes (continued) The Company files an income tax return in the U.S. federal jurisdiction, and may file income tax returns in various U.S. states and foreign jurisdictions. Generally, the Company is subject to income tax examinations by major taxing authorities since 2010. The Company may be subject to potential examination by U.S. federal, U.S. states or foreign jurisdiction authorities in the areas of income taxes. These potential examinations may include questioning the timing and amount of deductions, the nexus of income among various tax jurisdictions and compliance with U.S. federal, U.S. state and foreign tax laws. The Company’s management does not expect that the total amount of unrecognized tax benefits will materially change over the next twelve months. Net Income (Loss) Per Common Share Basic net income (loss) per common share is computed by dividing the net income (loss) attributable to shareholders by the weighted average number of common shares outstanding during the period. Diluted net income per common share is calculated in the same manner, but also considers the impact to net income (loss) and common shares for the potential dilution from convertible preferred stock and warrants. For the year ended December 31, 2013, there were 1,374,500 potentially dilutive shares considered in the diluted weighted average common shares. For the year ended December 31, 2012, there were 75,000 potentially dilutive shares. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation . The standard requires the measurement and recognition of compensation expense in the Company’s consolidated statements of operations for all share-based payment awards made to the Company’s employees, directors and consultants including employee stock options, non-vested equity stock and equity stock units, and employee stock purchase grants. Stock-based compensation expense is measured at the grant date, based on the estimated fair value of the award, reduced by an estimate of the annualized rate of expected forfeitures, and is recognized as an expense over the employees’ expected requisite service period, generally using the straight-line method. In addition, ASC 718 requires the benefits of tax deductions in excess of recognized compensation expense to be reported as a financing cash flow, rather than as an operating cash flow as prescribed under previous accounting rules. The Company’s forfeiture rate represents the historical rate at which the Company’s stock-based awards were surrendered prior to vesting. ASC 718 requires forfeitures to be estimated at the time of grant and revised on a cumulative basis, if necessary, in subsequent periods if actual forfeitures differ from those estimates. During the year ended December 31, 2013 and 2012, the Company incurred a stock based compensation expense of approximately $270 and $213, respectively, related to stock grant issuances and is included in the accompanying consolidated statement of operations in general and administrative expenses. F-16 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 4. Summary of significant accounting policies (continued) Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Additionally, the Company’s estimates of oil and natural gas reserves are, by necessity, projections based on geologic and engineering data, and there are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures. Reserve engineering is a subjective process of estimating underground accumulations of natural gas and oil that are difficult to measure. The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation and judgment. Estimates of economically recoverable natural gas and oil reserves and future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effect of regulations by governmental agencies, and assumptions governing future natural gas and oil prices, future operating costs, severance taxes, development costs and workover costs, all of which may in fact vary considerably from actual results. The future drilling costs associated with reserves assigned to proved undeveloped locations may ultimately increase to the extent that these reserves are later determined to be uneconomic. For these reasons, estimates of the economically recoverable quantities of expected natural gas and oil attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows may vary substantially. Any significant variance in the assumptions could materially affect the estimated quantity of the reserves, which could affect the carrying value of the Company’s oil and natural gas properties and/or the rate of depletion related to the oil and natural gas properties. Recent Accounting Pronouncements In January 2013, the Financial Accounting Standards Board (“FASB”) issued ASC Update No. 2013-01 (“ASC No. 2013-01”). The objective of ASC No. 2013-01 is to clarify that the scope of Accounting Standards Update No. 2011-11, Disclosures about Offsetting Assets and Liabilities (“ASC No. 2011-11”), would apply to derivatives including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and securities lending transactions that are either offset or are subject to a master netting arrangement or similar agreement. ASC No. 2011-11, issued in December 2011, requires that entities disclose both gross and net information about instruments and transactions eligible for offset in the statement of financial position as well as instruments and transactions subject to an agreement similar to a master netting arrangement. In addition, the standard requires disclosure of collateral received and posted in connection with master netting agreements or similar arrangements. The Company adopted ASC No. 2013-01 effective January 1, 2013, and it did not have an effect on the Company’s consolidated financial statements. F-17 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 5. Fair value measurements The following table presents information about the Company’s assets and liabilities measured at fair value as of December 31, 2013: Level 1 Level 2 Level 3 Balance as of December 31, Assets (at fair value): Money market mutual fund $ 63 $ $ $ 63 Liabilities (at fair value): Derivative liabilities $ Asset retirement obligations Total liabilities (at fair value) $ The following table presents information about the Company’s assets and liabilities measured at fair value as of December 31, 2012: Level 1 Level 2 Level 3 Balance as of December 31, December 31, Assets (at fair value): Money market mutual fund $ 16 $ $ $ 16 Derivative assets 28 28 Total assets (at fair value) $ 16 $ 28 $ $ 44 Liabilities (at fair value): Derivative liabilities $ $ 6 $ $ 6 Asset retirement obligations Total liabilities (at fair value) $ $ 6 $ $ F-18 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 6. Oil and natural gas properties The following tables present a summary of the Company’s oil and natural gas properties at December 31, 2013 and 2012: Proved-developed producing properties $ $ Proved-developed non producing properties Proved-undeveloped properties Less: Accumulated depletion ) ) Total oil and natural gas properties, net of accumulated depletion $ $ On October 29, 2012, the Company obtained 100% of the working interests and 75% of the revenue interests of wells located in Gray County, Texas as settlement for notes receivable, related parties issued on March 31, 2012 and June 30, 2012 for approximately $1,477. The following table presents a summary of the assets and liabilities obtained: Value of assets and liabilities obtained $ Proved oil and natural gas properties Asset retirement obligations ) Total assets and liabilities obtained $ Effective May 2013 through August 2013, TransCoastal entered into purchase agreements with several entities and individuals to acquire various oil and natural gas properties, which include working interests ranging from 0.247% to 100%, and net revenue interests ranging from 0.186% to 81.25% in multiple counties of Texas and Louisiana, for a total consideration of approximately $859. The purchase price was derived based on the cash consideration paid directly by the Company and debt financing, along with the issuance of common stock and warrants at fair value. The following table presents a summary of the fair value of assets and liabilities acquired in accordance with ASC 805-10, Business Combinations : Fair value of assets acquired and liabilities assumed Proved-developed producing properties $ Asset retirement obligation ) Total fair value of assets acquired and liabilities assumed, net $ Consideration transferred Cash consideration paid directly by the Company $ Cash consideration paid through debt financing Stock to be issued at fair value Total consideration paid $ F-19 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 7. Other property and equipment The following table presents a summary of the Company’s other property and equipment at December 31, 2013 and 2012: Field equipment $ $ Vehicles Office equipment Buildings Land 14 14 Less: Accumulated depreciation ) ) Total other property and equipment, net of accumulated depreciation $ 470 $ 8. Asset retirement obligations The Company has recognized the fair value of its asset retirement obligations related to the future costs of plugging, abandonment, and remediation of oil and natural gas producing properties. The present value of the estimated asset retirement obligations has been capitalized as part of the carrying amount of the related oil and natural gas properties. The liability has been accreted to its present value as of the end of each period. At December 31, 2013 and 2012, the Company evaluated 218 and 213 wells, and has determined a range of abandonment dates between December 2012 and December 2051. The following table represents a reconciliation of the asset retirement obligations for the years ended December 31, 2013 and 2012: Asset retirement obligations, start of year $ $ Additions to asset retirement obligation 37 1 Accretion of discount 45 38 Asset retirement obligations, end of year $ $ 9. Notes payable On May 19, 2011, as amended from time to time through February 12, 2014, the Company entered into a loan agreement (the “Agreement”) with Green Bank with an initial borrowing base of $15,000,000 and amended to $16,950,000 on February 12, 2014. The Agreement bears interest at the prime rate minus 0.5%, but not less than 4.5%. Interest payments are due monthly with all principal and any unpaid interest being due on June 1, 2015. The interest rate was 4.5% at December 31, 2013 and 2012. Additionally, in accordance with the Agreement, for the period from March 1, 2012 through September 30, 2012, monthly borrowing base reductions of $125 occurred automatically on the first day of each month. Effective October 1, 2012, the monthly borrowing base reduction increased to $150 through January 15, 2013. The monthly borrowing base reductions were amended to $0 on February 11, 2013. On February 12, 2014, the monthly borrowing base reductions were amended to $125 payable on the first of each month for the period of March 1, 2014 through May 1, 2014. F-20 TRANSCOASTAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (AMOUNTS SHOWN IN THOUSANDS EXCEPT SHARE AND PER SHARE INFORMATION) 9. Notes payable (continued) The Agreement is collateralized by essentially all of the oil and natural gas related assets of the Company, contains personal guarantees from the principal officers, and requires compliance with certain financials covenants including, among others: (1) a requirement to maintain a current ratio of not less than 1.0 to 1.0; (2) a maximum permitted ratio of total liabilities to tangible net worth of not more than 2.0 to 1.0; and (3) a requirement to maintain a ratio of EBITDAX, as defined by the Agreement, to interest expense of not less than (a) 3.00 to 1.00 for all fiscal quarters prior to December 31, 2011, (b) 3.25 to 1.00 for the fiscal quarter ending March 31, 2012, and (c) 3.50 to 1.00 for all fiscal quarters ending on or after June 30, 2012.
